Case 17-34665-KLP                Doc 6125       Filed 12/31/18 Entered 12/31/18 20:20:05                       Desc Main
                                              Document      Page 1 of 79


     Edward O. Sassower, P.C.                                      James H.M. Sprayregen, P.C.
     Joshua A. Sussberg, P.C. (admitted pro hac vice)              Anup Sathy, P.C.
     Emily E. Geier (admitted pro hac vice)                        Chad J. Husnick, P.C. (admitted pro hac vice)
     KIRKLAND & ELLIS LLP                                          KIRKLAND & ELLIS LLP
     KIRKLAND & ELLIS INTERNATIONAL LLP                            KIRKLAND & ELLIS INTERNATIONAL LLP
     601 Lexington Avenue                                          300 North LaSalle
     New York, New York 10022                                      Chicago, Illinois 60654
     Telephone:         (212) 446-4800                             Telephone:          (312) 862-2000
     Facsimile:         (212) 446-4900                             Facsimile:          (312) 862-2200

     -and-

     Michael A. Condyles (VA 27807)
     Peter J. Barrett (VA 46179)
     Jeremy S. Williams (VA 77469)
     KUTAK ROCK LLP
     901 East Byrd Street, Suite 1000
     Richmond, Virginia 23219-4071
     Telephone:          (804) 644-1700
     Facsimile:          (804) 783-6192

     Co-Counsel to the Debtors and Debtors in Possession

                                   UNITED STATES BANKRUPTCY COURT
                                     EASTERN DISTRICT OF VIRGINIA
                                          RICHMOND DIVISION

                                                                     )
 In re:                                                              )      Chapter 11
                                                                     )
 TOYS “R” US, Inc. et al. 1                                          )      Case No. 17-34665 (KLP)
                                                                     )
                                Debtors.                             )      (Jointly Administered)
                                                                     )
                                                                     )
 TOYS “R” US, INC. and GEOFFREY, LLC (f/k/a                          )
 Geoffrey, Inc.),                                                    )
                                                                     )
                                Plaintiffs,                          )
                                                                     )
             v.                                                      )      Adversary Proceeding No. 18-______
                                                                     )
 AMIC TRADING (PTY) LTD,                                             )
                                                                     )
                                Defendant.                           )



 1
         The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
        number, are set forth in the Order (I) Directing Joint Administration of Chapter 11 Cases and (II) Granting
        Related Relief [Docket No. 78]. The location of the Debtors’ service address is One Geoffrey Way, Wayne,
        New Jersey 07470.
Case 17-34665-KLP       Doc 6125      Filed 12/31/18 Entered 12/31/18 20:20:05             Desc Main
                                    Document      Page 2 of 79


          COMPLAINT FOR TURNOVER FUNDS OWED TO GEOFFREY, LLC

        Plaintiffs Toys “R” Us, Inc. and Geoffrey, LLC (the “Plaintiffs”), file this complaint in

 their capacity as parties to that certain license agreement dated as of January 1, 2006, as amended

 on July 1, 2011 and November 29, 2013 (the “License Agreement”), for turnover against AMIC

 Trading (PTY) LTD (“AMIC” or the “Defendant”). In support thereof, Plaintiffs allege as follows:

                                      Preliminary Statement

        1.      AMIC owes Plaintiffs at least $1,237,314.61 in license fees and interest as of

 December 15, 2018.

        2.      Despite repeated requests over the past year, AMIC has refused and continues to

 refuse to turn over the license fees plus interest that are due and owing to the Plaintiffs. AMIC’s

 repeated refusal to pay clearly due and owing contractual fees has deprived the Plaintiffs and their

 creditors of value that is unquestionably owed. Therefore, Plaintiffs hereby file this adversary

 complaint to timely recover the funds that they are owed.

                                            The Parties

        3.      Plaintiffs are the licensors under the License Agreement at issue. On September

 19, 2017, Toys “R” Us, Inc. (“Toys “R” Us”) and certain of its direct and indirect subsidiaries, as

 debtors and debtors in possession (collectively, the “Debtors”), filed a voluntary petition under

 Chapter 11 of the Bankruptcy Code. [Case No. 17-34665, Docket No. 1]. On November 21, 2018,

 this Court confirmed Plaintiff Geoffrey, Inc.’s chapter 11 plan of reorganization [Case No. 17-

 34665, Docket No. 5765]. On December 17, 2018, this Court confirmed Plaintiff Toys “R” Us’

 chapter 11 plan of reorganization [Case No. 17-34665, Docket No. 6021]. Toys “R” Us is in the

 process of winding down their affairs pursuant to confirmed chapter 11 plans of reorganization,

 but Plaintiff Geoffrey, Inc. will continue as a going concern in the business of licensing the Toys



                                                  2
Case 17-34665-KLP           Doc 6125       Filed 12/31/18 Entered 12/31/18 20:20:05                      Desc Main
                                         Document      Page 3 of 79


 “R” Us intellectual property. Thus, licensing fees such as the ones at issue are a critical source of

 ongoing value for creditors of Geoffrey Inc.’s estate.

         4.       The Defendant, AMIC, is the licensee under the License Agreement that gives

 rise to this dispute, as transferor to Redgwoods (Pty) Ltd as of November 12, 2012.

                                           Jurisdiction and Venue

         5.       This Court has subject matter jurisdiction to consider and determine this matter

 pursuant to 28 U.S.C. § 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue

 is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                                Relief Requested

         6.       Pursuant to section 542 of Title 11 of the United States Code, Plaintiff seeks the

 turnover of at least $1,237,314.61 (inclusive of interest).

                                              Statement of Facts

         A.       The Plaintiffs and AMIC Enter into a Licensing Agreement in 2006, Which
                  Was Later Amended and Extended.

         7.       On January 31, 2006, the predecessors to Plaintiffs and AMIC entered into a license

 agreement pursuant to which Defendant was granted a license to use certain Marks 2 owed by

 Plaintiff Geoffrey, LLC (then Geoffrey, Inc.) for the purpose of operating Toys “R” Us stores in

 South Africa. See License Agreement dated January 1, 2006, attached as Exhibit A, § 3.1. The

 original term of the License Agreement was ten (10) years, id. § 4, but the term of the agreement

 was extended via amendment on November 29, 2013 to August 31, 2028. See License Agreement

 Amendment No. 2 dated November 29, 2013, attached as Exhibit B, § 3(F).




 2
     Terms not defined herein are used in accordance with the definitions set forth in the License Agreement.


                                                          3
Case 17-34665-KLP       Doc 6125        Filed 12/31/18 Entered 12/31/18 20:20:05           Desc Main
                                      Document      Page 4 of 79


        8.      In exchange for the right to use the Marks, as of February 1, 2015, Defendant is

 required to make Continuing Royalty payments “equal to two and one-quarter percent (2.25%) of

 Licensee’s Gross Revenues for each three month period ending at the end of each fiscal quarter.”

 See Ex. A, § 6.2(a); Ex. B, § 3(L)(a). In the instance Defendant does not make the required

 Continuing Royalty payment, they are required to pay interest “at the rate of 10% per annum…

 accruing daily from the date such amount is first due until such amounts, plus all interest thereon,

 are paid in full.” See Ex. A, § 6.6. Section 6.8 of the License Agreement, “Licensee May Not

 Withhold Payments,” provides that the “Licensee shall not have the right to withhold or offset any

 payment of any Continuing Royalty or any other amount due to Licensors or their Affiliates

 pursuant to this Agreement on the grounds of the actual or alleged non-performance or breach of

 any of Licensors' or their Affiliates obligations under this Agreement or any other agreement

 between the parties….” Id. § 6.8.

        B.      The Debtors, including Plaintiffs, Filed For Chapter 11, and Defendant Ceased
                Making Licensing Payments, and Refused All Requests For Payment.

        9.      On September 19, 2017, Debtors, including Plaintiffs, filed a voluntary petition

 under Chapter 11 of the Bankruptcy Code. Since that date, Defendant has failed to make multiple

 payments under the License Agreement as required by Sections 6.3 and 6.6. The Defendant owes

 the Plaintiffs the following Continuing Royalty payments and accrued interest amounts as of

 December 15, 2018:

                   April 30, 2018:

                       Continuing Royalty: $394,300.98

                       Interest: $24,738.34

                   July 31, 2018:

                       Continuing Royalty: $389,686.87


                                                  4
Case 17-34665-KLP           Doc 6125       Filed 12/31/18 Entered 12/31/18 20:20:05                      Desc Main
                                         Document      Page 5 of 79


                          Interest: $14,626.60

                     October 31, 2018:

                          Continuing Royalty: $408,920.34

                          Interest: $5,041.48

                     Total: $1,237,314.613

         10.      Plaintiffs requested payment for overdue Continuing Royalty payments and

 Accrued Interest on June 25, 2018, September 26, 2018, and December 17, 2018. See Ex. C, Letter

 dated December 17, 2018. On December 20, 2018, Defendant responded to Plaintiff’s December

 17th letter, stating certain amounts had been paid into escrow, but refusing to remit the overdue

 amounts and interest. See Ex. D, Letter dated December 20, 2018.

           Count I: Turnover of Continuing Royalty Payments and Accrued Interest

         11.      Plaintiff hereby repeats and realleges each of the above paragraphs as though fully

 set forth herein.

         12.      Plaintiffs’ Continuing Royalty payments and Accrued Interest on same constitutes

 property of the Debtors’ estate under Section 541 of the Bankruptcy Code that is due and owing

 to the Plaintiffs and in the possession of the Defendant. It is therefore subject to turnover pursuant

 to Section 542 of the Bankruptcy Code and Rule 7001 of the Federal Rules of Bankruptcy

 Procedure.

         13.      All previously due Continuing Royalty payments and Accrued Interest are now due

 and payable to the Plaintiffs, who are Debtors in these Chapter 11 cases.




 3
     The amounts in Defendant’s possession that rightfully belongs to Plaintiff increases daily, however. See Ex. A,
     § 6.6.


                                                         5
Case 17-34665-KLP       Doc 6125      Filed 12/31/18 Entered 12/31/18 20:20:05              Desc Main
                                    Document      Page 6 of 79


        14.     More than 120 days have passed since the Plaintiffs properly requested the return

 of the Continuing Royalty payments and Accrued Interest from the Defendant. The Defendant has

 refused to return the Plaintiff’s Continuing Royalty payments and Accrued Interest. Pursuant to

 Section 505(a)(2)(B) of the Bankruptcy Code, the Bankruptcy Court may determine such

 contractual liability and require the Defendant to turn over the Continuing Royalty payments and

 Accrued Interest.

        WHEREFORE, Plaintiff respectfully requests judgment in its favor and against AMIC

 requiring the turnover of the following funds:

                a)     Continuing Royalty payments of at least $1,192,908.19 due to the Plaintiffs;

                b)     Accrued payments of at least $44,406.42 adjusted for ongoing accumulation

        of interest at a rate of 10% daily of the date judgment is entered, due to the Plaintiffs; and,

                c)     Reimbursement for attorneys’ fees and other costs and expenses incurred

        with the investigation, preparation and prosecution of this action, see License Agreement

        § 19.12.




                                                  6
Case 17-34665-KLP       Doc 6125     Filed 12/31/18 Entered 12/31/18 20:20:05            Desc Main
                                   Document      Page 7 of 79


Richmond, Virginia
Dated: December 31, 2018

/s/ Jeremy S. Williams
KUTAK ROCK LLP                                      KIRKLAND & ELLIS LLP
Michael A. Condyles (VA 27807)                      KIRKLAND & ELLIS INTERNATIONAL LLP
Peter J. Barrett (VA 46179)                         Edward O. Sassower, P.C.
Jeremy S. Williams (VA 77469)                       Joshua A. Sussberg, P.C. (admitted pro hac vice)
901 East Byrd Street, Suite 1000                    Emily E. Geier (admitted pro hac vice)
Richmond, Virginia 23219-4071                       601 Lexington Avenue
Telephone: (804) 644-1700                           New York, New York 10022
Facsimile:     (804) 783-6192                       Telephone:    (212) 446-4800
Email:         Michael.Condyles@KutakRock.com       Facsimile:    (212) 446-4900
               Peter.Barrett@KutakRock.com          Email:        edward.sassower@kirkland.com
               Jeremy.Williams@KutakRock.com                      joshua.sussberg@kirkland.com
                                                                  emily.geier@kirkland.com
 Co-Counsel to the Debtors
 and Debtors in Possession                          -and-

                                                    James H.M. Sprayregen, P.C.
                                                    Anup Sathy, P.C.
                                                    Chad J. Husnick, P.C. (admitted pro hac vice)
                                                    300 North LaSalle
                                                    Chicago, Illinois 60654
                                                    Telephone: (312) 862-2000
                                                    Facsimile:     (312) 862-2200
                                                    Email:         james.sprayregen@kirkland.com
                                                                   anup.sathy@kirkland.com
                                                                   chad.husnick@kirkland.com

                                                    Co-Counsel to the Debtors
                                                    and Debtors in Possession




                                                7
Case 17-34665-KLP   Doc 6125     Filed 12/31/18 Entered 12/31/18 20:20:05   Desc Main
                               Document      Page 8 of 79




           EXHIBIT A
Case 17-34665-KLP       Doc 6125     Filed 12/31/18 Entered 12/31/18 20:20:05            Desc Main
                                   Document      Page 9 of 79
                                    LICENSE AGREEMENT

       TIIlS AGREEMENT, dated as of January 31, 2006 (this "Agreement"), by and among
TOYS "R" US INTERNATIONAL, LLC, a Delaware corporation ("TRlI''), GEOFFREY, INC.,
a Delaware Corporation ("Geoffrey" and together TRU, the "Licensors") and REDGWOODS
(PTY) LTD, a corporation organized under the laws of South Africa (the "Licensee").

                                          WITNESS.ETH

        WHEREAS, the Licensors (or their affiliates) and Licensee are a party to that certain
Franchise Agreement, dated as of January 1, 1996, as amended by Amendment No. I, dated
September 18, 1996, as further amended by Amendment No. 2 (incorrectly referred to as
Amendment No. I), dated as of June 7, 1999, as further amended by Amendment No. 3
(incorrectly referred to as Amendment No. 2), dated as of October 16, 2002, as further amended
by Amendment No. 4, dated September 11, 2003 (collectively, the "Franchise Agreement"),
pursuant to which Licensee operates retail stores under the name "Toys "R" Us" in South Africa;

       WHEREAS, the Franchise Agreement expires by its terms on December 31, 2005.

       WHEREAS, on April 22, 2005, the Licensee delivered a notice to Licensors, pursuant to
Section 14 of the Franchise Agreement, stating its desire to extend the term of the Franchise
Agreement an additional ten (10) years (i.e., December 31, 2015);

       WHEREAS, each of the Licensors and the Licensee desire to renew the rights of the
Licensee pursuant to and in accordance with the terms and conditions of this Agreement.

       NOW, THEREFORE, in consideration of mutual covenants and agreements set forth
below, and other good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
                                          ARTICLE I
                                         DEFINITIONS
1.1. Definitions. In addition to the terms defined elsewhere in this Agreement, for all purposes
of this Agreement, including the schedules and exhibits attached hereto, the following capitalized
terms shall have the following meanings set forth in this Article I:

                "Advertising" means any and all advertising, identification and promotional
materials and programs of any type or nature whatsoever including, without limitation, print and
broadcast advertisements, direct mail materials, catalogues, brochures, advertising specialties,
stationery, business cards, signs, posters, displays, leaflets, newspaper and magazine
advertisements and inserts, rotos, promotional mailouts, general mailings, telephone greetings,
electronic media promotional material, promotional literature, and any other material or
communication which either or both of the Licensors hereafter denominate as "advertising" in the
Standards or otherwise, in each case in connection with or in furtherance of the Business.



24884-9
Case 17-34665-KLP        Doc 6125 Filed 12/31/18 Entered 12/31/18 20:20:05                  Desc Main
                                 Document    Page 10 of 79
                "Aff'diate" in relationto anyPersonmeansanyotherPersonthat,directlyor
indirectly, through one or more intermediaries,Controls or is Controlledby or is undercommon
Control with suchPerson.
                "Bankruptcy Event" means,with respect to any Person, any of the following
events: (i) such Person commencesa case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution, insolvency,
liquidation or similar law of any jurisdiction relating to it; (ii) there is commenced against such
Person any such case or proceeding that is not dismissed within 60 days after commencement; (iii)
such Person is adjudicated insolvent or bankrupt or any order of relief or other order approving
any such case or proceeding is entered; (iv) such Person suffers any appointment of any custodian
or receiver or the like for it or any substantial part of its property that is not discharged or stayed
within 60 days; (v) such Person thereof makes a general assignmentfor the benefit of creditors; or
(vi) such Person, by any act or failure to act, expressly indicates its consent to, approval of ot
acquiescencein any of the foregoing or takes any corporate or other action for the purpose of
 effecting any of the foregoing.

                "Business" meansthe establishmentand operation of the Stores pursuant to this
 Agreement and the Standards.

                "Business Day" means(i) with respect to obligations of the Licensee, any day
 except Saturday, Sunday and any day on which banking institutions in South Africa are authorized
 or required by law or other governmental action to close and (ii) with respect to the obligations of
 the Licensors, any day except Saturday, Sunday and any day in which bank institutions in the
 State of New York are authorized or required by law or other governmental action to close.

              "Claims" mean any and all actions, causesof action, suits, debts, dues, sums of
 money, accounts, reckonings, bonds, bills, specialties, covenants, contracts, controversies,
 agreements,promises, variances, trespasses,damages,judgments, extents, executions, claims,
 demandswhatsoever, in law, admiralty or equity.

                 "Control" meansthe possession,directly or indirectly, of the power to direct or
 causethe direction of the managementand policies of a person or other entity whether by means
 of voting rights, contract or otherwise; provided, however, that the possession,directly or
 indirectly, of more than fifty percent (500/0)of the voting stock for the election of directors shall
 always be deemed "Control."

                  "Equity Interest" means,with respect to any Person (other than an individual), (i)
 a direct or indirect beneficial interest (whether by stock, membership, partnership, profits or other
 similar interest) in such Person or (ii) any securities of such Person which entitle the holder
 thereof to acquire a direct or indirect beneficial interest (whether by stock, membership,
 partnership, profits or other similar interest) in such Person at any time, including without
 limitation, any debt, preferred stock, rights, options, warrants or other instrument that is at any
 time convertible into or exchangeablefor, or otherwise entitles the holder thereof to receive, a
 direct or indirect beneficial interest in such Person.



 24884-9                                           2
Case 17-34665-KLP        Doc 6125 Filed 12/31/18 Entered 12/31/18 20:20:05                 Desc Main
                                 Document    Page 11 of 79

                "Field Support Servi~es" means instructions, advice, consultation and training
 with respect to the operations, programs, procedures, guidelines, systems, specifications,
 techniques, products, merchandiseand service which now or in the future are incorporated in the
 Standards.

                 "Fiscal Year" meansthe then applicable fiscal year ofTRU, which is, as of the
 date of this Agreement, the 52 or 53 week period ending on the last Saturday nearest January 31

                "GAAP" meansthe generally accepted accounting principles in South Africa

                "Governmental Body" means any government or political subdivision thereof,
 whether U.S. federal, state or local or of any other country or nation, including without limitation,
 any country situated within the Territory, or any agency or instrumentality of any such
 government or political subdivision thereof

                  "Gross Revenues" equals (x) all revenues, payments and receipts from whatever
 source derived or received by the Licensee from, through, by or on account of the operation of
 the Business, whether received in cash, in service, in kind, from barter and/or exchange, on credit
 (whether or not payment on credit transactions is ultimately received by the Licensee), or
 otherwise, less (y) all documented refunds, charge backs, credits and allowances given in good
 faith to customers of the Stores by the Licensee and all sales,excise, value added and gross
 receipts taxes, including, but not limited to, value added and gross receipt taxes collected from
 customers, but not including any value added taxes included in the prices of purchasesmade by
 the Licensee, whether from the Licensors or any third party. Value added and gross receipts
 taxes collected from customers shall be deductible from the computation of "Gross Revenues"
 only if the Licensee separately states such taxes when the customers are charged, remits such tax
 payments to the appropriate tax authorities in a timely manner, furnishes to the Licensors an
 official receipt issued by such tax authorities for payment of such taxes within thirty (30) days of
 such payment, or such other verification of payment as the Licensors may reasonably deem
 acceptable, and sets forth in the reports to be delivered to the Licensors as required by this
 Agreement the amount of all such taxes and the payments to which they relate.

                "Law" meansany law, statute, rule, regulation, order, judgment, injunction, or
 decree of any Governmental Body.

                 "Losses" mean all losses, liabilities, obligations, Claims, contingencies, damages,
 costs and expenses,including all judgments, amounts paid in settlement, interest, taxes and
 penalties, court costs and reasonableattorneys' fees, costs of investigation, discovery, case
 preparation, defenseand/or appeal costs, expert witness fees, and disbursements.

                 "Marks" means(a) the trademarks and servjce marks shown on Exhibit A hereto,
 (b) the trade names Toys "R" Us, Babies "R" Us and any other trademark, service mark,
 copyrighted material or trade name used, adopted or intended to be used during the Term in or
 for the Stores, in each case as designated by the Licensors, and (c) Trade Dress and, in each case,
 as the same may be revised, modified, deleted, added, altered or amendedfrom time to time by
 the Licensors, in their sole discretion.

 24884-9                                          3
Case 17-34665-KLP     Doc 6125 Filed 12/31/18 Entered 12/31/18 20:20:05             Desc Main
                              Document    Page 12 of 79
                "Pennit" meansall certificates,authorizations,approvals,consents,permitsor
similardocumentationissuedby the appropriateGovernmentalBody, including,without
limitation, ordinances,building codesand permit requirements.

              "Person" meansany individual,corporation,GovernmentalBody, limited liability
company,partnership,trust, joint stock company,businesstrust, joint venture,unincorporated
associationor other entity.

              "Products" meansthe productsand servicesofferedand sold in the Stores
pursuantto this Agreementandthe Standards,including,without limitation, toys, games,sports
equipment,dolls, bicycles,electronicgames,software,books, confections,clothing,infant
formula, diapers,clothing accessories,
                                     furniture and relatedproductsand services,in eachcaseas
modifiedfrom time to time by the Licensors.

                "Relevant ExchangeRate" meansthe arithmeticmeanof the buyingrate andthe
sellingrate for conversionof a currencyinto U. S. dollarspublishedor publicly announcedby
AbsaBank Limited.

              "Redgwoods Stores" meansthe storesoperated,directly or indirectly,by the
Licenseeandit's Affiliates underthe names"Reggies,""Baby and Company"and"Little People",
and any successorstoresto the foregoing.

                "Standards" meansthe standardoperatingproceduressetforth by Licensorsand
in effect on the datehereof,asthe samemaybe amended,modified, supplemented       or changedby
the Licensorsfrom time to time, which Standardsprovide the operatingstandards,proceduresand
requirementsby which LicenseeshalJoperatethe Business,which includes,without limitation,
standards,proceduresand requirementsrelatingto store identification,fixtures, storecolor
schemeand decor, store development;permittedand prohibitedusesof Marks, storelayout and
design,exterior andinterior signage,quality assuranceprograms,Advertising,public relations,
purchaseorders,store maintenanceand appearance,   staff training and customerandguest
relations.

              "Stores" meansthe Toys"R" Us Stores and suchother outlets asdeterminedby
the Licensorsfrom time to time.

               "Territory" meansthe geographicalareacomprisingthe countriesof SouthAfrica
and, subjectto the provisionof Section5.1 (b), NalnJoia,Zimbabwe,Botswana,Lesothoand
Swazilandas constitutedas of the datehereof

             "Toys "R" Us Store" meansa freestandingor independentretail store,that
operatesunderthe name"Toys "R" Us" andthat offers and sellsthe Products.

              "Transfer" meansthe sale,transfer,assignment,pledge,mortgage,
hypothecation,encumbrance,distributionor other disposition.




24884-9                                       4
Case 17-34665-KLP      Doc 6125 Filed 12/31/18 Entered 12/31/18 20:20:05           Desc Main
                               Document    Page 13 of 79
              "Trade Dress" meansthe store designandimagedevelopedand ownedby the
Licensorsfor the Stores.

                                 ARTICLE II
                    TERMINATION OF FRANCHISE AGREEMENT

2.1. Tenninationof FranchiseAm-eement.Effective as of the dateof this Agreement,the
FranchiseAgreementshallbe terminatedand of no further force and effect and shallbe replaced
in its entiretyby this Agreementandthe termsand conditionshereof;provided,however,that
Licenseeshallcontinueto be obligatedto pay any and all paymentsduebut not yet paid to
Licensorspursuantto and in accordancewith the termsand conditionsof the Franchise
Agreement.
                                     ARTICLE ill
                                  GRANT OF LICENSE

3.1. Grant of License. The Licensorsherebygrant to the Licenseea sole and exclusivelicense
(the "License") to operate,subjectto the Standards,during the Term (ashereinafterdefined),one
or more Storessolelywithin the Temtory and to useand displaythe Marks solelyin the operation
of the Stores,subjectto the Licensee'sperformanceand satisfactionof the conditionsset forth in
this Agreement.

                                       ARllCLE     IV
                                 TERM AND RENEWAL

4 .1. ~.    The tetm of this Agreementshallcommenceon the datehereofand shallcontinue
until December31,2015, unlessearlierterminatedin accordancewith the terms of this
Agreement(the "Initial Tenn").

4.2. Renewal. Subjectto the satisfa(ftionor waiver by the Licensorsof the conditionsset forth
in Section4.3, the Licenseeshallhavethe right to renewthis Agreementon the sametermsand
conditionsfor an additionalten (10) year period (the "Renewal Tenn") by notifying the
Licensors,in writing (the "Renewal Notice"), of its intentionto renewthis Agreementfor the
RenewalTerm not later than one (1) year prior to the expirationof the Initial Term. For the
avoidanceof doubt, this Agreementmaynot be renewedwithout the prior written consentof the
Licensorsafter December31, 2025, and,unlessthis Agreementtenninatesor expiresprior to
suchdate,all rights grantedhereundershallterminateon December31, 2025. The Initial Term
andthe RenewalTerm, ifany, shallcollectivelybe referredto asthe "Term."

 4.3. RenewalConditions. The Licenseeshallnot havethe right to deliver a RenewalNotice,
 andthis Agreementshallnot be renewedfor the RenewalTenn, unlessat the time of the giving of
 the applicableRenewalNotice and at the commencement  of the applicableRenewalTenn, the
 following conditionshavebeensatisfiedor waivedby the Licensors:

               (a)    the Licenseeshallhavefully performed,be in compliancewith and not be
 in materialbreachof anyof (x) its obligationsunderthis Agreementand any amendments thereto,


 24884-9                                      s
Case 17-34665-KLP        Doc 6125 Filed 12/31/18 Entered 12/31/18 20:20:05                 Desc Main
                                 Document    Page 14 of 79
 (y) the Standards(as modifiedfrom time to time), and (z) all other agreementsthen in effect
 betweenthe Licenseeand any of its Affiliates, on the one hand,and the Licensorsand any of their
 respectiveAffiliates, on the other hand;

                (b)     the Licenseeshallhavesatisfiedall monetaryobligationsto Licensorsor its
 Affiliates underthis Agreementor otherwise;

             (c)     the representations  andwarrantiesof the Licenseeset forth in this
 Agreementshallbe true and correct in all respects;

               (d)      the Licenseeshallhavedeliveredto Licensorsa certificate,signedon behalf
 of the Licenseeby its chief executiveofficer, certifyingthe statementsset forth in clauses(a)-(c)
 havebeenmet.

                                            ARllCLE v
                                   TERRITORY: ACnVITIES

 5.1. Tenitory. (a) Licensee's   right to establishandoperateStoresandtheBusiness     andusethe
 Marks is restrictedand limited solelyto the Territory and in accordancewith the temlSand
 conditionsof this Agreement. Licensee'sshallnot establishand operateany Storesor usethe
 Marks outsideof the Territory.

                    (b) Notwithstandinganythingto the contraryherein,with respectto eachof
Namibia.Zimbabwe,Botswana.Lesothoand Swanland,if the Licenseeshallnot haveopenedand
be operatingat leastone (1) Store (i) in Namibiaby December31,2010, (ii) in Zimbabweby
December31, 2010, (iii) in Botswanaby December31, 2010, (iv) in Lesothoby December31,
2010, or (v) in Swazilandby December31,2010, then the Licensorsshallhavethe right, in their
solediscretion,by deliveryof written noticeto the Licenseeto tenninatethis Agreementwith
respectto eachsuchcountry that hasnot hadat leastone Store openedthereinby the date
specifiedabove,and,thereupon,all rights in suchcountry grantedhereundershallrevert to the
Licensorsand,for purposesof this Agreement,suchcountry shallbe deemeddeletedfrom the
definition of Territory.

5.2.    LicenseePennittedActivities.

                 (a)      Except as set forth in Section 5.2(b), below, during the Tenn, the Licensee
shall only sell or offer to sell the Products in the Stores situated within the Territory, and use the
Marks in connection therewith. The Licensee is also pennitted to maintain and operate a web site
on the Internet that contains infonnation about hours of the Stores' operation and for general
advertising and promotion of the Stores.

                 (b)    Notwithstanding the activities pennitted in Section 5.2(a) above, Licensee
shall have the right to (i) continue to own and operate each of the Redgwoods Stores that are
opened and operating as of the date hereof and (ii) open additional Redgwoods Stores following
the date of this Agreement; provided, however, the type and quantity of Products sold or offered
for sale and the amount of spacededicated to selling such Product in each Redgwoods Store is


24884-9                                           6
Case 17-34665-KLP         Doc 6125 Filed 12/31/18 Entered 12/31/18 20:20:05                   Desc Main
                                  Document    Page 15 of 79
consistent with past practice in the ordinary course and such Redgwoods Stores shall continue to
have a substantially similar look, feel and design as the Redgwoods Stores operated as of the date
of this Agreement. The parties hereto agree that each Redgwood Store may increase in size;
provided, however, Licensee agreesthat each Redgwood Store shall be at, at all times, less than
600 square meters in size and each Toys "R" Us Store shall at all times be greater than 750 square
meters in size. Licensee shall not, directly or indirectly, use any of the Marks in connection with
the operation of any of the Redgwoods Stores.

5.3.    Licensee Restricted Activities. Except as pennitted pursuant to Section 5.2 above or as
otherwise mutually agreed in writing between the parties, the Licensee shall not, directly or
indirectly, engagein the following activities during the Term (the "Restricted Activities"):

                (a)     use the Marks, other than in connection with the operation of the Stores;

                  (b)   sell or offer to sell Products in any store, outlet or channel of distribution,
including without limitation, wholesale sale (i.e., sale or distribution to a third party for resale,
retail sale, use in manufacturing, or further distribution) (other than the whole sale of poorly-
performing inventory through a clearanceor other similar type of sale) or retail sale (i. e., sale
directly to an ultimate consumer), direct ~       catalogues, computer network sales(i.e., World
Wide Web or other on-line network), telemarketing and/or telephonic "call in" salesfacilities,
shops, boutiques, departments, facilities or space situated upon the premises of or within other
enterprises, establishmentsor facilities of any type or nature whatsoever; or

                (c)     engagein any commerce, including without limitation, computer driven
"electronic commerce", whatsoever with respect to the offer or sale of any Products, or establish,
maintain, participate in, advertise, offer, display or sell any Products by or through any means,
including without limitation, the Internet, World Wide Web or other computer network; or

              (d)   operateany other businessor conductanyactivity from or within a Store,
exceptfor the Business.

5.4.     Licensors Restricted Activities. During the Term. the Licensors and their respective
Affiliates shall not operate any Store within the Territory or grant a license, franchise or other
right to a third party to operate a Store within the Territory. Notwithstanding the foregoing, and
for avoidance of doubt, nothing herein shall prevent or restrain the Licensors and their respective
Affiliates from establishing or operating, directly or indirectly, whether through a joint venture or
the granting of a license or franchise or other right to any Person to establish and operate, a Store
outside of the Territory (even ifany such Store is situated in immediate proximity to, adjacent to
or abutting the boundary of, the Territory).

5.5. RightsReserved    By Licensors.Notwithstanding      anythingin thisAgreement  to the
contrary,Licensorsreservethe right, directly or indirectly, whetherby themselves,through ajoint
ventureor the grantingof a licenseor franchiseor other right to anyPerson,to do any or all of
the following:




24884-9                                            7
Case 17-34665-KLP       Doc 6125 Filed 12/31/18 Entered 12/31/18 20:20:05               Desc Main
                                Document    Page 16 of 79
              (a)     to offer and sell within the Territory any and all products,service,and/or
programsof anytype or naturewhatsoeverthrough computernetwork sales(i.e., World Wide
Web or other on-line network), catalogues,telemarketingand/ortelephonic"call in" sales
facilities~
              (b)     to manufacture,or causeto be manufactured,anyProductsbearingthe
Marks in the Territory~and

               (c)     to mergeor consolidatewith or into, or purchaseall or substantiallyall of
the assetsof, or be acquiredby, or becomean Affiliate of or Affiliated with, throughjoint venture
or otherwise,anotherPersonthat, directly or indirectly,hasits headquartersin, hasany office in,
or operatesa businessor conductsother activitiesin, the Territory; provided,however,that such
Personwill not be pemlitted to operatesuchbusinessor activity usingthe Marks in the Territory
or operatea competingbusinessin the Territory, exceptas otherwisesetforth in this Agreement.

                                ARTICLE VI
                  ROYALTY AND OTHER PAYMENTS TO LICENSORS

6.1. Initial Fee. Thereshallbe no initial or renewalfee (as contemplatedby Section14.1of the
FranchiseAgreement)payableby the Licenseeto the Licensorsas a result of the executionof this
Agreement.
6.2.    ContinuingRoyaltY
               (a)    In considerationof Licensors'grant to Licenseeof the Licensepursuantto
the termsand conditionsof this Agreement,Licenseeshallpay to Geoffrey,in considerationfor
the licenseto usethe Marks, a continuingquarterlypayment(the "Continuing Royalty") equal
to threepercent(3%) of Licensee'sGrossRevenuesfor eachthree-monthperiod endingat the
end of eachof fiscal quarterof eachFiscalYear.

               (b)    Notwithstandingthe foregoing,for eachNew Store (as hereinafterdefined)
openedby Licenseeduring a FiscalYear, Licenseeshallpay to the Geoffreyan amountequalto
2% of the GrossRevenuesattnoutableto suchNew Storefor suchFiscalYear. For avoidanceof
doubt, the partiesagreethat the amountof GrossRevenuesfor suchNew Store shallbe
calculatedpursuantto this 6.2(b) from the date suchNew Storeis openeduntil the end of the
FiscalYear in which suchNew Store opened. Following the end of the Fiscal Year in which the
New Storewas opened,the Licenseeshallpay the Continuing Royalty calculatedin accordance
with 6.2 (a). For purposesof this subsection,"New Store" meansa Storeopenedat a new
locationthat addsto the previousmaximumnumberof Storesthen operatedby the Licensee,but
shallnot includea Storethat hasbeenremodeled,relocated,or otherwiseactsas a replacement
for a Store,in eachcaseas mutuallyagreedby the partiesprior to suchNew Storebeingopened.

6.3    MannerofPawent.




24884-9                                         8
Case 17-34665-KLP     Doc 6125 Filed 12/31/18 Entered 12/31/18 20:20:05            Desc Main
                              Document    Page 17 of 79
               (a)   Eachandeverypaymentdue to Licensorshereundershallbe made,by wire
transfer,in immediatelyavailablefunds,in U. S. Dollars, to suchbank accountor accountsas
designatedby Licensorsfor suchpurpose.

              (b)     Whencalculatingthe ContinuingRoyalty payablehereunder,the amounts
due shallbe convertedto United StatesDollars usingthe RelevantExchangeRate on the last
BusinessDay of the fiscal quarterin which the ContinuingRoyalty paymentrelates. All other
amountsdue to the Licensorshereundershallbe convertedto U.S. Dollars at the Relevant
ExchangeRate in effect when suchamountsfirst becomedue andpayableor in effect whenthe
amountsare actuallypaid, whicheverrate is more favorableto Licensors.

             (c)    All costsof currencyexchange,if any,and electronictransfersof funds
shallbe borneby Licensee.

6.4. Commencement         of Payments.Except as expresslyprovidedin this Agreement.the
ContinuingRoyalty due hereunderwill commenceaccruingon the dateof executionof this
Agreement. Licenseeshallpay to Geoffreythe ContinuingRoyalty not later than 30 days
following the end of the fiscal quarterof eachFiscalYear. Concurrentwith eachpaymentmade,
Licenseeshalldeliver a statementto Geoffrey,settingforth all GrossRevenuesfor the applicable
precedingthree-monthperiod andthe amountof the ContinuingRoyalty duethereon. All other
paymentsdue Licensorswith regardto productsand/or serviceprovidedby Licensorsor any of
their Affiliates will accrueon suchdatesand on suchtermsas specifiedby Licensorsor such
Affiliate.

6.5.   OtherPayments   to Licensors.In additionto anyotherpayments  requiredunderthis
Agreement,Licenseeshallpay to Licensorsor their Affiliates immediatelyupon demandby
Licensorsany and all amountsadvancedby Licensors,or which Ucensorshavepaid, or for which
Licensorshavebecomeobligatedto pay, on behalfof Licenseefor any reason.

6.6. Interest. Licenseeshallpay to Licensorsintereston anyamountspastdue pursuantto this
Agreementat the rate of 10%per annum(or suchlessermaximumamountthat is pennittedto be
paid by applicablelaw), accruingdaily from the date suchamountis first due until suchamounts,
plus all suchinterestthereon,are paid in full. Notwithstandingthe foregoing,the Licensee
acknowledgesthat the accruingof intereston anyunpaidanK>unts     dueunderthis Agreementwill
not constitutean agreementby Licensorsor their Affiliates to acceptany paymentsafter they are
due, or a commitmentby Licensorsor their Affiliates to extendcredit to Licenseeor otherwise
financethe operationof the Businesshereunder.Licenseealsoacknowledgesand agreesa failure
to pay any and all amountsdue underthis Agreementat suchtiDIesas suchpaymentsare first due
will constitutea materialbreachof this Agreementwhich, will result in this Agreementbeing
terminated.

6.7. AQQlicationof Funds. All paymentsmadeby the Licenseeto the Licensorsunderthis
Agreementwill be first appliedto intereston anyunpaidamounts,andthento the amountof the
oldest obligationdue and payablehereunder.



24884-9                                      9
Case 17-34665-KLP       Doc 6125 Filed 12/31/18 Entered 12/31/18 20:20:05               Desc Main
                                Document    Page 18 of 79
 6.8. LicenseeMay Not Withhold Payments.Licenseeshallnot havethe right to withhold or
 offset anypaymentof any ContinuingRoyalty or any other amountdue to Licensorsor their
 Affiliates pursuantto this Agreementon the groundsof the actualor allegednon-perfonnanceor
 breachof any of Licensors'or their Affiliates obligationsunderthis Agreementor any other
 agreementbetweenthe parties(includingagreementsfor the saleof productsand merchandiseor
 the providing of servicesby Licensorsto Licensee).

                             ARTICLE VII
          REPRESENTAnONS AND ACKNOWLEDGEMENTS OF LICENSEE

 7.1.   Re~resentations
                      of Licensee. Licenseerepresents,warrantsand acknowledgesto the
 Licensorsasfollows:

               (a)      Or2anizationand Oualification. Licenseeis an entity duly incorporatedor
otherwiseorganized,validly existingand in good standingunderthe laws of thejurisdiction of its
incorporation,organizationor fonnation (as applicable),with the requisitepower and authorityto
own and useits propertiesand assetsand to carry on its businessas currently conducted. The
Licenseeis not in violation of any of the provisionsof its certificateor articlesof incorporation,
memorandumof association,bylawsor other organizationalor charterdocuments.Licenseeis
duly qualifiedto conductbusinessand is in good standingas a foreign corporationor other entity
in eachjurisdiction in which the natureof the businessconductedor property ownedby it makes
suchqualificationnecessary.Prior to the executionof this Agreement,Licenseeshallhave
furnishedto Licensorstrue and correct copiesof its organizationalor charterdocuments.

               (b)     Authorization:Enforcement.Licenseehasthe requisitepower and
authority to enterinto andto consummatethe transactionscontemplatedby this Agreementand
otherwiseto carry out its obligationshereunder.The executionand deliveryof this Agreementby
the Licenseeandthe consummationby it of the transactionscontemplatedherebyhavebeenduly
authorizedby all necessarycorporateaction on the part of the Licenseeandno further actionis
requiredby the Licenseein connectiontherewith. This Agreementhasbeen(or upon deliverywill
havebeen)duly executedby the Licenseeand,whendeliveredin accordancewith the terms
hereof,will constitutethe valid andbindingobligationof the Licenseeenforceableagainstthe
Licenseein accordancewith its terms.

                (c)       No Conflicts. The execution,deliveryand perfomlanceof this Agreement
by the Licenseeandthe consummationby it of the transactionscontemplatedherebydo not and
will not: (i) conflict with or violate anyprovisionof the Licensee'sorganizationalor charter
documents,or (ii) conflict with, or constitutea default(or an eventthat with notice or lapseof
time or both would becomea default)under,or give to othersany rights of termination,
amendment,accelerationor cancellation(with or without notice, lapseof time or both) of, any
agreement,credit facility, debt or other instrument(evidencingdebt or otherwise)or other
understandingto which the Licenseeis a party or by which any property or assetof the Licensee
is boundor affected,or (iii) result in a violation of any Law, any court or GovernmentalBody to
which the Licenseeis subject,or by which any propertyor assetof the Licenseeis boundor
affected.


24884-9                                        10
Case 17-34665-KLP        Doc 6125 Filed 12/31/18 Entered 12/31/18 20:20:05                Desc Main
                                 Document    Page 19 of 79
                (d)     Litigation. Thereis no action, suit, inquiry, notice of violation, proceeding
 or investigationpendingor threatenedagainstor affectingthe Licenseeor its Affiliates or any of
 their respectivepropertiesbeforeor by any court, arbitrator, GovernmentalBody or
 administrativeagencyor regulatoryauthority (collectively,an "Action") which adverselyaffects
 or challengesor could adverselyaffect or challengethe legality,validity or enforceabilityof this
 Agreementor the operationof the Business. Neitherthe Licenseenor its Affiliates nor any of
 their respectiveofficers,director or equityholdersis or hasbeenfor the last threeyears,the
 subjectof anyAction involVinga Claim or violation which adverselyaffectsor challengesor could
 adverselyaffect or challengethis Agreementor the operationof the Business.

              (e)     Labor Relations. No labor disputeexistsor is imminentwith respectto any
 of the employeesof the Licensee.

                (f)     Com~liance.The Licensee(i) is not in defaultunderor in violation of (and
no eventhasoccurredthat hasnot beenwaivedthat, with notice or lapseof time or both, hashad
or could reasonablybe expectedto result in a defaultby the Licenseeunder),nor hasthe Licensee
receivednotice of a Claimthat it is in defaultunderor that it is in violation of, any indenture,loan
or credit agreementor anyother agreementor instrumentto which it is a party or by which it or
any of its propertiesis bound(whetheror not suchdefaultor violation hasbeenwaived), (ii) is
not in violation of any order of any court, arbitrator or GovernmentalBody, and (iii) is not and
hasnot beenfor the pastfive yearsin violation of anyLaw, includingwithout limitation all Laws
relatingto taxes,environmentalprotection,occupationalhealthand safety,product quality and
safetyand employmentand labor matters.

              (g)    Liabilities. Licenseedoesnot haveanyliabilities,adverseclaims,
commitmentsor obligationsof any natureas of the dateof executionof this Agreement,whether
accrued,unliquidated,absolute,contingentor otherwisewhich are not reflectedas liabilities on
the balancesheetsof Licensee'scurrentfinancialstatements,which financialstatementsLicensee
hasfurnishedto Licensorsprior to the executionhereof

               (h)    No obli2ationon Raftof Licensors. Licenseeacknowledgesand agrees
that Licensorsmay, but neednot, provide any serviceor supportto the Licenseein connection
with the Licensee'soperationof the Businessor the Stores,andthat the Licensorswill haveno
affirmativeobligationto provideany suchservicesor support. Notwithstandingthe foregoing,
Licensorswill continueto providemarketingsupportto the Licensee,perfoml storevisits,
participatein conferencecallswith the Licensee,and provide suggestionson the operationof the
Business.

               (i)     Disclosure. All representationsand warrantiesof the Licenseeset forth in
this Agreementand all informationand documentationprovidedby the Licenseeto the Licensors
are true and correct and do not containany untrue statementof a materialfact or omit to state
any materialfact necessaryin order to makethe statementsmadetherein,in light of the
circumstancesunderwhich they were made,not misleading.




24884-9                                         11
Case 17-34665-KLP       Doc 6125 Filed 12/31/18 Entered 12/31/18 20:20:05              Desc Main
                                Document    Page 20 of 79

                               ARTICLE VIII
            SITE APPROVAL: STORE DEVELOPMENT AND OPERATIONS

8.1    StoreAnRrovalandDeveloRment.

              (a)     Site ARRroval

                       (i)     Prior to the openingof any Store, the Licenseeshallselecta site
within the Territory suitable(in the reasonablebeliefof the Licensee)for the operationof such
Store (suchsite, the "Proposed Site") and submitto the Licensors,in writing. a report, in the
form providedby the Licensorsto the Licensee,(the "Proposed Site Report") containingthe
informationrequiredby the Standardsto be provided,includinga site layout and preliminary
fixture layoutsfor the ProposedSite

                     (ii)    The Licensorsshallusetheir commerciallyreasonableefforts to
approveor disapproveany suchProposedSite within thirty (30) daysof the receiptfrom the
Licenseeof the ProposedSite Report, suchapprovalto be given or withheld upon Licensors
reasonablediscretionandgood faith judgment. If the ProposedSite is disapprovedby the
Licensorsor the Licenseeshallnot haveexpresslyapproveda ProposedSite, the Licenseeshall
not openor operate,directly or indirectly, a Storeat the ProposedSite.

                       (ill)  The Licenseeacknowledgesand understandsthat the Licensors'
approvalof a ProposedSite, if given, doesnot constituteany assuranceby Licensorsthat a Store
will be profitableat the ProposedSite or more profitableat suchProposedSite in comparisonto
other locations. Approval by the Licensors,if given, is only an indicationthat a particular
ProposedSite meetsthe requirementsof the Standardsand Licensorsshallhaveno responsibility
for the performance(financialor otherwise)of any Storelocatedon any site approved.

8.2. Fumishin~. In connection  with thedevelopment    andoperationof eachStore,the
Licenseeshalluseonly equipment,furniture, fixturesand signsdisplayingthe Marks that comply
with the Standards.

8.3. Ap;Rrovals    R~uired. Priorto theopeningof anyStore,theLicensee      agreesto do or
causeto be done,at its solecost and expense,the following: (i) obtain lawful possessionof the
ProposedSite, (ii) secureall financingrequired,if any,to developfully suchStore;(ill) obtainand
comply with all requiredzoningchanges,building,utility, signage,health,safety,sanitationand
businesspermitsand licensesand any other requiredPermits;(iv) decoratesuchStorein
compliancewith the Standards;(v) purchase,leaseor otherwiseobtain the useof, and install,all
equipment,furniture, fixtures and signsrequiredto complywith the Standards;(vi) haveinstalled
computerand informationsystemsnecessaryso that the Licenseemay complywith the
infonnation requirementsof the Standardsandthis Agreement;(vii) purchasean opening
inventory;and (viii) obtainall customarycontractors'statementsand partial and final waiversof
lien for construction,remodeling,decoratingand installationservice(if obtainablein the
Territory).
8.4    Leases

24884-9                                        12
Case 17-34665-KLP         Doc 6125 Filed 12/31/18 Entered 12/31/18 20:20:05                  Desc Main
                                  Document    Page 21 of 79

               (a)    The Licenseeshallmakeavailableto Licensors.at Licensees'request,
copiesof all leases,subleases,
                             licensesand any other agreementfrom the registeredowner of the
property with respectto the construction,useand/oroccupancyofa Storeon suchproperty,
togetherwith any renewals,amendments    or modificationsthereto(collectively,referredto as a
"Lease") in connectionwith the openingor continuedoperationof a Store.

             (b)    With regardto any Lease,Licenseecovenantsand agreeswith the
Licensorsasfollows:

                         (i)     Licensee shall not create any obligations on behalf of Licensors or
any of their Affiliates, grant any rights against Licensors or any of Affiliates, or agree to any term,
condition or covenant which is inconsistent with any provision of this Agreement or any related
agreement;

                    (ii)  Licenseeagreesto duly and timely perfonn all tenns, conditions,
covenantsandobligationsunderthe Leaseand all relatedagreementsor documents~

                        (ill)  Except as otherwise provided in this Agreement, Licensee may not
assign. charge, dispose, encumber or transfer any of its rights or obligations under the Lease, or
sublet all or any portion of any Store to any Perso~

                        (iv)   Licensee shall use its commercialJyreasonableefforts to include in
each Lease a provision prohibiting the lessor under such Lease, to the extent within such lessor's
control, from aIJowing any third party from operating any store or businesswithin -      meters of
any Store, if such store or businessoperated by such third party competes with the Business.

8.5. StoreRelocation. Licenseemaynot relocateany Storeto anotherlocation without first
obtainingLicensors'written approvalfor the new locationas if suchnew location was a Proposed
Site. Any suchrelocationwill be at Licensee'ssolecost and expense,andLicenseeshallpromptly
reimburseLicensorsfor any and all costsand expensesincurredby Licensorsin connectionwith
the Licensorsreview of suchrelocation.

8.6. StoreBuild-Out. Licenseeshall,at its solecost and expense,makeall leasehold
improvementsand install all fixtures,furniture and equipmentat eachStoreas maybe requiredto
comply with the Standards.

8.7. ~.      All interior and exterior signsusedin connectionwith any Store shallCOnfOfDl
                                                                                       to
the Standards.

8.8.     Minimum Numberof Stores. During the Term, the Licenseeshalloperateno lessthan
ten (10) Stores.

8.9    Training and TechnicalAssistance

            (a)    In connectionwith the openingora Store,Licensorsmayrequireor
Licenseemayrequest,certainof Licensee'spersonnel,includingwithout limitation, the Business
Managerand StoreManagers(eachas hereinafterdefined),to attendand successfullycomplete

24884-9                                           13
Case 17-34665-KLP       Doc 6125 Filed 12/31/18 Entered 12/31/18 20:20:05             Desc Main
                                Document    Page 22 of 79
specialtraining programsprovidedor sponsoredby Licensors. Licenseeshallpay all costsand
expensesof suchLicensee'spersonnelin connectionwith attendingsuchprograms,including,
without limitation, all travel, meals,lodging and other living expenses.Licensorsshallnot charge
any feesto Licenseefor thesetraining programs.

               (b)   Upon temlSand conditionsmutuallyagreedto betweenthe parties
(includingthe paymentof costsand expenses),Licensorswill sendits personnelto a location
requestedby the Licenseefor the purposeof performingsuchtraining or attendingsuchprogram

              (c)    The Licensorsshalldetennine,in their soleand absolutediscretion,the
duration and subjectmatter of anytraining programsandthe right to train any numberof
individualsfrom any numberof licensedor non-licensedbusinesses  at the sametime.

8.10. Field SuQ~rt Service

               (a)    Ifrequested by Licensee,Licensorsmay,but neednot, furnishto Licensee,
at no additionalcharge,Field Support ServicesasLicensorsaloneconsidersadvisable.Licensors'
representatives may renderField Support Serviceeither on-site,off-site, by telephone,through
electroniccommunicationsor through other communicationdevices,as determinedby Licensors.
The timing ofall suchField SupportServicewill be subjectto the availabilityof Licensors'
personnel,as determinedby Licensorsin their soleandabsolutediscretion.

                (b)    If Licenseerequests,Licensorsmay,but neednot, furnishto Licensee,for
a fee. certainadditionalservicesbeyondthe Field SupportServices. The price, timing and
location of the provisionof suchadditionalserviceswill be mutuallyagreedbetweenthe parties.

8.11. On-GoingTraining. If Licenseerequests,Licensorsmay,but neednot, from time to time
conductconferences,conventions,or training sessionsor other programs,the duration,
curriculumand location of which shallbe determinedby Licensorsin their soleand absolute
discretion. Licenseeand its personnelmaybe invited or may be requiredto attendsuch
conferences,conventionsand/ortraining sessions.No fee will be imposedby Licensorsfor such
conferences,conventionsandtraining sessions,but Licenseeshallpay all costsand expenses
incurredby Licenseeandits personnelin connectiontherewithincluding,without limitation,
transportationcosts,meals,lodging and living expenses.

8.12   Marketing. Advertising.Trainingand OtherMaterials

               (a)   Ifrequested by Licensee.Licensors(directly, or through an Affiliate) may,
but neednot, offer and sell to Licenseeany of the following materialsand serviceupon suchtenns
and conditionsasmutuallyagreedto betweenthe partiesat the time of offer and sale:(i) material
and documentationrelatedto Advertising;(ii) forms usedin the operationof the Business;(ill)
mediabuyingservice(i.e., purchasingmediatime and/orprint spaceand placingcommercials
and/oradvertisements on behalfof Licensee);(iv) direct mail marketingmaterialsand/orthe
serviceof mailingthesematerialsto prospectivecustomerssituatedwithin the Territory; and (v)
visualtraining aids.



24884-9                                       14
Case 17-34665-KLP        Doc 6125 Filed 12/31/18 Entered 12/31/18 20:20:05                 Desc Main
                                 Document    Page 23 of 79
              (b)       Licenseeacknowledgesthat any or all of the foregoingmaterialswas or
will be developedfor useby Licensorsor its Affiliates for its own use. Licenseeshall;at its sole
cost and expense,revisesuchmaterialsto clearlydesignateLicenseeasthe owner and operatorof
the Store. No title to the contents,format, layout, design,graphicsor any other elementof such
Advertisingmaterialshallpassto Licensee,andLicenseemust immediatelyand permanentlycease
using sameupon the expirationor earlierterminationof this Agreement.

 8. 13. Private Label Products- Exclusive Products and Merchandise. Licensee acknowledges
 that (i) Licensors, their Affiliates or designeesmay, from time to time, manufacture for or on
 behalf of Licensors and its Affiliates certain private label products and merchandisewhich may
 bear one or more of the Marks (collectively, the "Private Label Products") and (ii) Licensors
 and their Affiliates may, from time to time, obtain exclusive rights from third party vendors or
 manufacturers to sell certain products and merchandise(collectively, the "Exclusive Products"),
 in each case which Licensors, their Affiliates and/or such third party vendors may offer for sale to
 Licensee. Notwithstanding the foregoing, Licensors and their Affiliates shall have no obligation
to offer or sell to Licensee any of the aforementioned Private Label Products or Exclusive
Products, and Licensee shall have no obligation to purchase any of the aforementioned Private
Label Products or Exclusive Products. In addition, Licensors, their Affiliates or designeesmay,
from time to time, offer to Licensee other products and merchandise( collectively, the
"Merchandise"). The terms and conditions of any purchase and sale of the Private Label
Products, the Exclusive Products and the Merchandise shaIl be on mutually agreed to terms and
conditions. Nothing herein shall be construed or interpreted as and Licensors and their Affiliates
neither make nor intend, nor authorize any agent or representative to make, any representation or
warranty, either express or implied, with respect to such Private Label Product, Exclusive Product
or Merchandise. Licensors and their Affiliates and designeesexpressly exclude and disclaim all
implied warranties of merchantability and fitness for a particular purpose with respect to such
products. Unless otherwise agreed to by the Licensors in writing, Licensee shall not sell or offer
to sell any Private Label Product, Exclusive Product, Merchandise or any other product sourced
or acquired through the Licensors or its Affiliates other than through the Stores.

 8.14. Merchandise Facilitation Service. From time to time, Licensors and/or one or more of
their Affiliates may operate, or contract for the operation of, a merchandisefacilitation service to
facilitate the purchase of goods and merchandise(including, without limitation, facilitation,
consolidation and quality control), including the use of Licensors' Hong Kong office or any other
such office Licensors may establish, or other logistics service provided by any of the Licensors'
global merchandising operations (such service, the "Merchandise Facilitation Service"). In
consideration for the Merchandise Facilitation Service, Licensee shall pay to Licensors a service
fee equal to 1100/0of the actual costs (including all internal and out-of-pocket fees and expenses)
of procuring and delivering the products to Licensee, which amount represents the standard
world-wide service fee charged by Licensors to its other licenseesand franchisee for such service.
In no event will Licensee be required to utilize or participate in any such Merchandise Facilitation
Service.




24884-9                                           ~
Case 17-34665-KLP         Doc 6125 Filed 12/31/18 Entered 12/31/18 20:20:05                Desc Main
                                  Document    Page 24 of 79
                                            ARllCLE     IX
                                      DUTIES OF LICENSEE

 9.1. Pel1I1its for Qneration.DuringtheTenD,Licenseeshalleffectsuchregistrations        and
 filings asmay be necessaryunderthe laws of the Territory to conductthe activitiescontemplated
 by this Agreementand obtain all requiredbusiness,building, zoning and other pel1I1itsand/or
 licensesto carry out Licensee'sobligationshereunder,in eachcase,in Licensee'ssolecost and
 expenses.
 9.2. Standards.Licenseesshallat all timesduring the Term operatethe Businessand each
  Store in accordancewith the termsof this Agreementandthe Standards~   provided,that in the
 caseof any inconsistencybetweenthe termsof this Agreementand the Standards,then the terms
 of this Agreementshallprevail. Licensorsretainthe right, at any time and from time to time, to
 revise,modify, amendor otherwisechangethe Standards,in which casethe Licensorsshallnotify
 the Licensee. If suchStandardsare revised,modified,amendedor otherwisechanged,Licensee
 shallconform eachStoreto suchrevisedStandardsas promptly as possible.

 9.3. Maintenance     andReQair.At all timesthroughoutthe TenD,Licenseeshall,at its sole
 expense,maintainthe interior and exterior of eachStore,and keepand maintainall equipment,
 furniture, decorating,signsandappurtenances   situatedin or at suchstore,in the highestdegreeof
 cleanliness,maintenance, condition and repair,both as requiredby the Standardsand as may
 otherwisebe desirableor necessary.

  9.4. ComRliancewith Laws andPermits. Licenseeshalloperatethe Businessin strict
  compliancewith all applicableLaws and other requirementsof eachGovernmentalBody having
 jurisdiction within or over the Territory, or any portion thereof Licenseeshallobtainand keepin
 good standingall necessaryPermitsrequiredof Licenseeto operatethe Businessand to offer and
 sell the Productsfrom the Stores. In the eventthat a court. arbitrator or GovernmentalBody
 havingjurisdiction within or over the Territory, or any portion thereot: notifiesthe Licenseethat it
 desiresto reviewthis Agreementor the Licenseedetermines(basedon the adviseof its counsel)
 that this Agreementis requiredto be submittedto suchcourt. arbitrator or GovernmentalBody
 for review, the Licenseeshallpromptly notify the Licensors,but in no eventlater than 30 days'
 prior to the proposeddate of submissionof this Agreementto suchcourt, arbitrator or
 GovernmentalBody. In the eventthat suchGovernmentalBody determinesthat anyterm of this
Agreementviolatesa Law, then the partiesshallusetheir commerciallyreasonableefforts to
amendthis Agreementso asto be in compliancewith suchapplicableLaw~provided,that if (i) the
partiescannotagreeon the termsof suchamendmentwithin 30 calendardaysafter such
determinationor (ii) Licensorsdeterminein their solediscretionthat suchamendmentwould
materiallyadverselyeffect any of its respectiverights underthis Agreement,then, upon noticeto
the other party, this Agreementshallterminate.

9.5.    Pavrnentof Taxes. The Licenseeshallfile all tax returnswhich arerequiredto be filed by
it and shallpay all taxesshownasdue thereon,prior to the dateon which any penaltieswould
attachthereto,and the Licenseeshallpay and dischargeany assessments   or governmentalcharges
imposedin connectiontherewith,togetherwith aI1other lawful claimsandobligationsfor labor,
materialsand suppliesor otherwise. Licenseeshal1withhold aI1applicablewithholdingtaxes

24884-9                                         16
Case 17-34665-KLP       Doc 6125 Filed 12/31/18 Entered 12/31/18 20:20:05           Desc Main
                                Document    Page 25 of 79
requiredby law to be withheld resultingfrom the paymentof the ContinuingRoyalty to the
Licensorsand shallremit, aspromptly aspossible,suchwithheld amountsto the applicabletaxing
authorities. Licenseeshalldeliver to Licensorsany and all receiptsevidencingthe paymentof the
withholding taxes. All moniespayableby the Licenseeto the Licensorspursuantto the termsof
this Agreement,including,without limitation, the ContinuingRoyalty, shallbe without reference
or taking accountof anytaxespayableby the Licensee(including,without limitation, withholding
taxes).
9.6.    BusinessMan~er and StoreMan~e.

                (a)     Throughoutthe Term, the Licenseeshalldesignateone individual personto
haveultimate supervisoryresponsibilityfor the managementof the Business(the "Business
Manager"). The BusinessManagershallexercisedirect supervisionand personallyparticipatein
the direct operationof the Businessandthe Stores. Licenseeshallnotify Licensorsin writing as
to the identity of the BusinessManager(and any successoror placementBusinessManager). The
LicensorsmayrequireeachBusinessManagerto attendand successfullycompletea special
training programconductedby Licensors,and completeany other reasonabletraining at the times
and placesLicensorsspecifies.

                (b)    Throughoutthe Tenn, Licenseeshalldesignateone managerfor eachStore
(suchperson.the "Store Manager"). Licenseeshallinform Licensorsin writing asto the identity
of eachthe StoreManager. Each StoreManagerwill haveday-to-daymanagementresponsibility
for its respectiveStore,exerciseon-premisessupervisionof suchStore,and personallyparticipate
in the direct operationof suchStore.

              (c)   Notwithstandingthe designationof a BusinessManagerand Store
Manager,the Licenseeshallbe solelyresponsiblefor the operationof the Businessand complying
with eachand everyobligationunderthis Agreementandthe Standards.

9.7. Products. Licenseeshalloffer and sell only thoseProductsin the Storespermittedby the
Standards.The Licensorsreservethe right to test, analyze,inspector randomlysamplethe
productsor serviceof anyLicensee-proposed  supplierat Licensee'sexpense.At anytime and
from time to time, Licensorsmay requireLicenseeto discontinueoffering anyProductwhich, in
Licensors' opinion, doesnot conformto the Standardsor the imageof quality, ethics,packaging,
sourceor specificationsestablishedby Licensorsin connectionwith the operationof the Business.

9.8.   ReturnedMerchandise.Licensee'spolicy with respectto returnsof Productsshallbe
consistent with the Standards.

9.9. Sales.Barter andExchange. The StoresshallonJyacceptcashor credit cardsin
connectionwith the saleof the Productsand not through anybarteror exchangeof any product
or servIceS.

9.10. Hours of OReration. Each Storeshallbe openand operatingon suchdaysand during such
minimumhoursasLicenseemayfrom time to time specify,subjectto approvalby the Licensors;



24884-9                                      7
Case 17-34665-KLP       Doc 6125 Filed 12/31/18 Entered 12/31/18 20:20:05              Desc Main
                                Document    Page 26 of 79
provided,however,that Licenseewill complywith anyworldwide promotion conductedby
Licensorsrequiringthe Storesto be openduring hoursbeyondthe approvedminimum.

9.11. ~.      All retail salesconductedat any of the Storesshallbe processed,consummatedand
recordedthroughcomputerizedcashregisters. Licenseeagreesto procure,install, and maintain
at Licensee'scost andexpense,the computerizedcashregistersystemand softwareoptions
(including,without limitation, a polling package),associatedcomputerhardware,required
dedicatedtelephoneand power lines,modems,and other relatedaccessoriesor peripheral
equipmentas specifiedin the Standardsor otherwiserequiredby Licensors. Licenseemust
accurately,consistentlyand completelyrecord, structureand all informationconcerningthe
operationof the Business,includingrecordingall salesat the time of receipt.

9.12. TradeAccounts. Licenseeshallmaintainits trade accountsin a current statusand shaJJ
promptly resolveany disputeswith its trade suppliers.Licenseeshallmaintainits relationship
with trade accountsand suppliersin a mannerso as not to in any way impair the goodwiJJof the
Licensorsor their respectiveAffiliates.

9.13. No Conflicting Agreements.Throughoutthe Term, Licenseeshallnot be party to any
contract,agreemen~understanding,mortgage,Leaseor restrictionof any type or naturewhich
may conflict with, or be breachedby, the execution,delivery,consummationor performanceof
this Agreementor the transactionscontemplatedhereby.

9. 14. Best Efforts. Licenseeagreesto useits bestefforts to developand expandthe marketfor
the Productsofferedby the Businessandto cooperatewith Licensorsin accomplishingthe
purposesof this Agreement.

9. 15. Bookkeeningand Accounting.Licenseeshallbe solelyresponsiblefor perfonningand
bearingthe costsand expensesof all bookkeeping,recordkeepingand accountingfunctions
necessaryto complywith the reporting obligationsprescn"bed
                                                         in this Agreementor in the
Standards.

9.16. Submissionof SalesReRorts.Licenseeshallsubmitto Licensorstrue and correct copiesof
daily, weekly,monthly, semi-annualand annualsalesreports(whetherelectronicor otherwise)
regardingthe activity of the Businessand the Storesthat Licensorsmay from time to time
prescribeand asnecessaryto comply with the reportingobligationsset forth in the Standards.

9.17   Restrictionson Issuancesand TransfersofEQy!1YInterestin Licensee.

               (a)     The Licenseeshallnot, directly or indirectly, issuean Equity Interestin
Licensee,a Storeor a Leasewithout the prior written consentof Licensors,which consentmay
be given or withheld in Licensors'sole and absolutediscretion.

                (b)      No holder ofan Equity Interestof Licensee,a Store or a Leaseshall,
directly or indirectly, Transferany of suchEquity Interestwithout the prior written consentof
Licensors,which consentmaybe given or withheld in Licensors' soleand absolutediscretion.



24884-9                                        18
Case 17-34665-KLP        Doc 6125 Filed 12/31/18 Entered 12/31/18 20:20:05              Desc Main
                                 Document    Page 27 of 79
              (c)      Any suchissuanceor Transferthat hasnot beenapprovedLicensorsin
 advanceshallbe null, void and of no effect.

9.18. Right of First Refusal.

                (a)      If the Licenseeor any holdersof Equity Interestsin the Licensee(the
"Proposed SeDer")shallat anytime receivean offer for, and/ordetennineto sell a direct or
indirect interestin this Agreement,the License,the Storesor anydirect or indirect Equity
Interestsin the Licensee,then suchProposedSellershall(i) obtaina bonafide, executedwritten
offer and either(x) an earnestmoneydeposit(in the amountofat leastfive percent(5%) or more
of the offering price) or (y) a written offer that by its termsis irrevocableand may not be
withdrawn or cancelleduntil at leastthe expirationof the 30-dayperiod referredto below, from a
responsibleand fully disclosedpurchaser(collectively,the "Offer"). Concurrentlyupon the
receiptthereofby ProposedSeller,shalldeliver a true and completecopy of the Offer and any
proposedagreements(togetherwith a certifiedtranslationthereofinto the Englishlanguageif not
written in English)and(ii) concurrentlywith the receiptthereof, submitthe sameto the Licensors.

                 (b)    Following its receiptof the Offer, the Licensorsor any of their respective
designeesshallhavethe right, exercisableby written notice deliveredto the ProposedSeller,
within thirty (30) daysfrom the dateof deliveryof the Offer, to purchasesuchinterestfor the
price and on the termsand conditionscontainedin suchOffer; providedthat the Licensorsor its
respectivedesigneesmay substitutecash,a cashequivalentor marketablesecuritiesreasonably
acceptableto Licensee,in eachcaseof equalvalue for anyform of paymentproposedin such
Offer. The Licensorsor their respectivedesigneesshallhe entitledto purchasesuchinterest
subjectto customaryrepresentations     and warranties,including,without limitation, representations
and warrantiesasto ownership,condition andtitle to the Equity Interestsany liensor
encumbrances    relatingto the foregoingand assets,validity of contracts,and liabilities,contingent
or otherwise.

             ( c)     If the Licensorsor its respectivedesigneesdo not exerciseits right of first
refusalpursuantto this Section,the ProposedSellermay consummatethe saleto suchpurchaser
pursuantto and on the exacttermsof suchOffer, subjectto the Licensors'approvalof the
transferpursuantto Section9. 17.

               (d)    If the saleto suchpurchaseris not consummatewithin one hundredand
twenty (120) daysafter deliveryof the Offer the Licensors,or if thereis a materialchangein the
telmSor conditionsof the Offer. the ProposedSeller.shallbe requiredto againcomplywith the
provisionsof this Section9.18.

              ( e)     Title rights of the Licensorsunderthis Section9.18 shallbe prior to, and
take precedenceover, any first refusalor similarrights grantedto the holdersof Equity Interests
in the Licensee'sarticlesor memorandumof associationor other charterdocumentsor otherwise.

9.19. No Encumbrance.Licenseeshallnot, during the Tenn, pledge,encumber,hypothecateor
otherwiseTransferto any Persona securityinterestin this Agreement,the Licensee,the Business,
any Lease,the Stores,any leaseholdimprovementsor fixtures, furniture and equipmentwithin a

24884-9                                        19
Case 17-34665-KLP         Doc 6125 Filed 12/31/18 Entered 12/31/18 20:20:05                Desc Main
                                  Document    Page 28 of 79
Store,any assets(real or personal)of the Licenseeor anyEquity Interestsof Licenseeor its
Affiliates, in any manner,without Licensors' prior written consent,which consentmaybe given or
withheld in Licensors'sole and absolutediscretion.

9.20. No AbilitY to Bind Licensors. The Licenseeshallnot haveany power to obligate
Licensorsfor any expenses,liabilitiesor other obligations. Licensorsdo not assumeany liability
andwill not be deemedliable,for any agreements,representations,    or warrantiesmadeby
Licensee. Licensorswill not be obligatedfor anydamagesto any personor property which
directly or indirectly arisefrom or relateto the operationof the Business.

                                         ARTICLE X
                                      INDEMNIFICA TION

10.1    Indemnification

                  (a)      Licenseeshalldefend,indemnifyand hold hannJess       to the fullest extent
permittedby law, Licensorsandtheir Affiliates, eachof their respectivecorporateparentsand
subsidiariesandthe successors,assignsanddesigneesof eachof the foregoing,and,the respective
directors,officers,employees,agents,shareholders,          designeesand representatives  of each
(collectively,the "Licensor Indemnitees") from, againstand in respector, and shallpay and
reimbursethe Licensorlndemniteesfor, any and all Claims,Losses,costs,expenses,obligations,
liabilities,damages,recoveriesand deficienciesof any kind, includingcostsof investigation,
interest,penalties,reasonableattorney'sfeesand costsof investigation,whetheror not arising
from third-party claims,that any suchLicensorIndemniteemay suffer or incur as a result of or
relatingto: (i) anybreach,or inaccuracyor, or failure by the Licenseeto perfonn, any of the
representations,   warranties,covenantsor agreements,asthe casemay be, containedin this
Agreement,(ii) the operationof the Businessandthe Stores,(ill) any claimsor demandsby
creditorsof Licensee,(iv) any personalinjury or deathsufferedby any customer,visitor,
employeeor guestof the Stores,(v) claimsof any type or natureadvancedby or againstLicensee
or any of Licensee'sofficers, directors,shareholders,       agents,employees,representatives    and
contractorsby a third party (or, as applicable,againsta third party) or betweenor among
themselves,(vi) crimescommittedon or nearanyof the premises,facilities or Stores,(vii) claims
of liability for productsmanufacturedor suppliedor serviceperformedby third partieswhich are
offered, sold or utilized by Licenseein the operationof the Business(includingproduct liability),
(ix) Licensee'sallegedor actualviolation or breachof any contractor Lease,(x) Licensee's
allegedor actualviolation of any Law applicableto Licenseeor the Business,whetherwithin or
outsideof the Territory, (xi) any acts,errors,or oInissionsby Licenseeor Licensee'sofficers,
directors,management,       employees,agents,servants,contractors,partners,proprietors,affiliates
or representatives,   (xii) all liabilitiesarisingfrom or relatedto Licensee'soffer, saleand delivery
of Productsor any other products,goods,merchandise            and servicesold or offeredin the Stores,
(xiii) Licensees'useof the Marks in a mannernot consistentwith the temlSand conditionsof this
Agreementor the Standards,(xiv) all "vicariousliabilities" imposedupon the Licensor
Indemniteesby any Law and (xv) errors and omissionsof Licensee'scontractors,subcontractors
and otherswhenconstructing,converting,remodeling,renovatingor otherwiseperformingany
work upon any Store.


24884-9                                          20
Case 17-34665-KLP        Doc 6125 Filed 12/31/18 Entered 12/31/18 20:20:05                Desc Main
                                 Document    Page 29 of 79
               (b)    All claimsfor indemnificationby the LicensorIndemnitees(in such
capacity,an "Indemnified Party") againstthe Licensee(in suchcapacity,an "Indemnifying
Party") relatingto a Claim (as definedbelow) shallbe assertedand resolvedas set forth in this
Section.

                        (i)    In the eventthat any Claim for which an IndemnifyingParty would
 be liableto an IndemnifiedParty is madeagainstor soughtto be collectedfrom anyIndemnified
 Party, promptly after the assertionof any suchClaim, the IndemnifiedParty shallnotify the
 IndemnifyingParty of suchClaim; provided,however,that the failure promptly to give such
 notice shallnot affect any IndemnifiedParty's rights hereunder.The IndemnifiedParty shall
 advisethe IndemnifyingParty in writing of all facts relatingto suchassertionwithin the
 knowledgeof the IndemnifiedParty. The IndemnifiedParty shallafford the IndemnifyingParty
 the opportunity, at the IndemnifyingParty's solecost and expense,to participatein the defense
 thereof and,if the IndemnifyingParty so chooses,to assumethe defenseof suchClaimsandto
 settleor compromiseany Claim. Shouldthe Indemnif}7ing       Party so electto assumethe defenseof
 suchClaim, the IndemnifyingPartywill not be liableto the IndemnifiedParty for legal expenses
 subsequentlyincurredby the IndemnifiedParty in connectionwith the defensethereof, exceptas
 specificallyprovidedbelow. If the IndemnifyingParty assumessuchdefense,the Indemnified
Party shallhavethe right to participatein the defensethereo( it beingunderstoodthat the
 IndemnifyingParty shallcontrol suchdefense,and in any suchaction or proceeding,the
 IndemnifiedParty shallhavethe right to retain its own counsel,but the feesand expensesof such
counselshallbe at its own expenseunless(1) the IndemnifYingParty andthe IndemnifiedParty
mutually agreeto the retentionof suchcounselor (2) the namedpartiesto any suchsuit, action,
or proceeding(includingany impleadedparties)includeboth the IndemnifyingParty and the
IndemnifiedParty, and in the reasonable   judgment of the IndemnifiedParty, representationof the
IndemnifyingParty andthe IndemnifiedParty by the samecounselwould be inadvisabledue to
actualor potentialdiffering or conflicts of interestsbetweenthem; providedthat the Indemnifying
Party shallonly be responstolefor the reasonablefeesand expensesof one counsel(in additionto
local counsel)for the IndemnifiedParty. The Indemnif}ringParty shallbe liable for the feesand
expensesof counselemployedby the IndemnifiedParty for anyperiod during which the
IndemnifyingParty hasnot assumedthe defensethereof The IndemnifiedParty shallnot havethe
right to settleor compromiseany Claim subjectto indemnificationunderthis Sectionwithout the
prior written consentof the IndemnifyingParty other than a claimfor monetarydamages.The
IndemnifyingParty maynot without the prior written consentof the IndemnifiedParty agreeto
any settlementof any claim or action (i) as a result of which any remedyor relief, other than solely
for monetarydamagesfor which the IndemnifyingParty will be responsiblehereunder,will be
appliedto or againstthe IndemnifiedParty or (ii) which doesnot includeasan unconditionalterm
thereof the giving by the claimantor the plaintiff to the IndemnifiedParty of a releasefrom all
liabi1ityin respectof suchc1aimor action in form and substancereasonab1y     satisfactoryto the
IndemnifiedParty.

                     (ii)     The IndemnifyingParty shallkeepthe IndemnifiedParty fully
informedat all timesof the statusof the claim. Eachparty shallcooperatein the defenseor
prosecutionof any Claim. Suchcooperationshallincludethe retentionand (upon the requestof
the party defendingsuchClaim)the provisionto suchdefendingparty of recordsandinformation


24884-9                                         21
Case 17-34665-KLP       Doc 6125 Filed 12/31/18 Entered 12/31/18 20:20:05             Desc Main
                                Document    Page 30 of 79

which are reasonablyrelevantto suchclaim and makingof employeesavailableon a mutually
convenientbasisto provide additionalinformationandexplanationof any mattersrelatingto such
claim.

                                              XI
                                         ARnCLE
                                        INSPECnON
11.1. ln~on.       Licenseeagreesthat Licensorsor any of their authorizedagentsor
representativesmayat anytime, during normalbusinesshours,with or without prior notice to
Licensee,enterany of the Stores,offices, warehousesto detenninecompliancewith this
Agreementandthe Standards.Licensors'representatives    may examineand inspectthe facilities,
the programs,Products,merchandise,andthe goodsand servicecontainedthereinand offered
and sold therefrom,andthe books and recordsrelatedto the operationof the Business..
Licensorsor any of their authorizedagentsor representatives
                                                          may alsofreely conferwith
Licensee'semployeesand customers.Following suchinspection,and subjectto the other
provisionsof this AgreenleDt,Licenseeagreesto usecommerciallyreasonableefforts to
incorporateinto the Businessany correctionsandmodificationsLicensorsmay requirefor the
Businessaspromptly as possible.

                                        ARTICLE XII
                                        INSURANCE

12.1. Re(!uiredInsuranceCov~e. Li~              shallpurchaseat its expense,and maintainin
effect at all timesduring the Teml and for two yearsthereafter,the categoriesof insurance
coveragefor the Business,eachStore andthe offices and warehousesof the Li~,          in the form
and in the amountsset forth on ScheduleXII attachedhereto,suchinsuranceto be in forms and
through insurancecompaniesreasonablysatisfactoryto Licensors,and shallnamethe Licensors
andthe LicensorIndemniteesas additionalinsureds.

                (a)     Further,the insuranceshall(i) providethat the coverageaffordedapplies
separatelyto eachinsuredagainstwhom a claim is brought asthough a separatepolicy hadbeen
issuedto eachinsured;(ii) not containany provisionwhich in anyway limits or reducescoverage
for Licenseeif there is a claim by anyone or more of the LicensorIndemnitees;(iii) extendto and
provide indemnityfor all obligationsassumedby Licenseeunderthis Agreementand all other
itemsfor which Licenseeis requiredto indemnifyLicensorsunderthis Agreement;(iv) be primary
to and without right of contributionfrom any other insurancepurchasedby LicensorIndemnitees;
(v) provide,by endorsement,that Licensorsare entitledto receiveat leastthirty daysprior written
notice of any intent to reducepolicy limits, restrict coverage,cancel,not renewor otherwisealter
or amendthe policy; and (vi) at Licensee'soption, be includedin a packagepolicy format.

               (b)    Licenseeunderstandsandagreesthat Licensorsmayfrom time to time
modify and supplementthe types,minimumlimits, deductiblesand self-insuredprovisionsof
insurancecoveragerequiredto be obtainedandmaintainedby Licensee.Licensorsshalldo so by
written noticeto Licensee. Upon deliveryof any suchwritten notice, Licenseeshallimmediately
purchaseinsuranceconformingto the newly establishedinsurancerequirementsso imposedby
Licensors.

24884-9                                       22
Case 17-34665-KLP      Doc 6125 Filed 12/31/18 Entered 12/31/18 20:20:05             Desc Main
                               Document    Page 31 of 79
                 (c)   Licenseeshallnot reducethe policy limits, restrict coverage,cancelor
 otherwisealter or amendtheseinsurancepolicieswithout Licensorsprior written consent. If
 there is a claimby anyone or more of the LicensorsIndemniteesagainstLicensee,Licenseeshall,
 upon Licensors'request,assignto Licensorsall rights which Licenseethen hasor thereaftermay
 havewith respectto the claim againstthe insurersproviding the coveragesdescribedin this
 Section.

 12.2. Purchaseof Insuranceon Licensee'sBehalf If Licenseefails, for any reason,to purchase
insuranceconformingto the requirementsprescribedby Licensors,Licensorsmay obtain,with
prior notice to Licensee,the insurancenecessaryto meettheserequirementson Licensee'sbehalf,
through agentsandinsurancecompaniesof Licensors'choosing;providedthat the premiumsfor
suchinsurancewill be reasonablein comparisonto other similarinsuranceproductsofferedin the
Territory. Licenseeshallbe responsiblefor the paymentsfor any suchinsuranceso obtainedby
Licensors,and shallimmediatelyeither pay the requiredpremiumsor, if alreadyadvancedby
Licensors,reimburseLicensorsfor the premiums. Nothing containedin this Agreementwill
imposeany duty or obligationon Licensorsto obtain or maintainany specificforms, kinds or
amountsof insuranceon behalfof Licensee.

12.3. No Undertakingor R~resentation. Nothing containedin this Agreementmaybe
consideredan undertakingor representationby Licensorsthat the insurancethat Licenseeis
requiredto obtain (or that Licensorsobtainsfor Licensee)will insureLicenseesufficiently(or at
all) againstany or all insurablerisks of loss which mayariseout of or in connectionwith the
operationof the Business.

 12.4. Certificatesof Insurance.Licenseeshallpromptly provideLicensorswith certificatesof
insuranceevidencingthe requiredcoveragedesignatedhereinno later than the date immediately
precedingthe openingof the initial Store. Licenseeshallrenewall insurancepoliciesand
documents,and on renewalshallfurnishrenewalcertificatesof insuranceto Licensorsbeforethe
expirationdate of the policy In question. Licensorsmay at anytime requireLicenseeto forward
to Licensorsfull copiesof all insurancepolicies.

                                      ARTICLE XIII
                                      ADVERTISING
 13.1. Advertising.All Advertisingusedby Licensee    in connectionwith, andin furtheranceof,
the Business,shallconfOTDlto the Standards.Licenseeshallsubmitto Licensors,for prior written
approval,beforeuseor dissemination,copiesof all proposedAdvertisingthat is not in confonnity
with the Standards("Non-Conforming Advertising"). All suchNon-ConformingAdvertising
submittedto Licensorsshallbe translatedinto English. Unlessso providedby or approvedby
Licensors,Licenseeshallnot useor disseminateanyNon-ConformingAdvertising. Licenseeshall
furnish to Licensorscopiesof all Advertisingusedby Licenseein connectionwith, and in
furtheranceof, the Businessas promptly as possibleafter the usethereof,in eachcase,translated
into English.

               (a)   Licenseeacknowledgesthat Licensorsshallnot be requiredto pay for any
Advertising.

24884-9                                      23
Case 17-34665-KLP      Doc 6125 Filed 12/31/18 Entered 12/31/18 20:20:05            Desc Main
                               Document    Page 32 of 79
                (b)     Notwithstandingthe foregoing,Licenseeshallconductall Advertisingin a
dignifiedmanner,andin a mannerto avoid fraud, deception,misrepresentation,    embarrassment,
shame,ridicule, disparagement   or liability of anytype or naturewhatsoeveraccruingto the
Licensors,the Licensee,the Business,the Storesor any other Person,including,without
limitation, other licenseesandfranchiseesof the Licensors.

                (c)   ~ in the determinationof Licensors,Licenseehasbreachedthe provisions
of this Section,Licensorswill notify Licenseein writing of the factswhich Licensorsbelievehave
given rise to suchbreach. If Licenseedoesnot cure the breachwithin three daysfollowing
deliveryof suchnotice (includingpurchasingand placingany correctiveadvertisingLicensorsmay
require),thenLicensorsmay placeany suchcorrectiveadvertisingandLicenseeshallpromptly
reimburseLicensorsthe expenseof suchcorrectiveadvertisement.

                                  ARTICLE XIV
                         REPORTING REOUIREMENTS: AUDIT

14.1. RenortingR~uirements. The Licenseeshallfurnishto the Licensorsthe following
informationand reports:

               (a)    Dailv GrossRevenueR~rts. On eachday,the amountof GrossRevenue
for the previousday, denominatedin the local currencyof the Territory.

                (b)    Weekly GrossRevenueRe~rts. Beginningwith the first Sunday
following the openingof the initial Store,within 2 BusinessDaysafter the end of eachweek
(endingon Saturdaynight), the amountof GrossRevenuefor suchweek, denominatedin local
currencyof the Territory, settingforth in eachcasein comparativeform the correspondingfigures
for the correspondingperiod of the precedingfiscalyear and for eachStorein operationfor more
than one year (i.e., comparativestore sales).

              (c)      Monthly GrossRevenueR~rts. Beginningwith the first month of the
openingof the initial Store,within 2 BusinessDaysafter the end of suchmonth,the amountof
GrossRevenuefor suchmonth,denominatedin local currencyof the Territory, settingforth in
eachcasein comparativeform the correspondingfiguresfor the correspondingperiod of the
precedingfiscal year and for eachStorein operationfor more than one year(i.e., comparative
store sales).

                (d)   AnnualReports.As soonas availableand in any eventwithin 75 daysafter
the end of eachFiscal Year, a copy of the annualaudit report for suchyearfor the Business,
includingthereinbalancesheetsof the Licenseewith respectto suchBusinessasof the end of
suchFiscalYear and statementsof incomeand retainedearningsand of changesin financial
position of the Licenseewith respectto the Businessfor suchFiscalYear, settingforth in each
casein comparativeform the correspondingfiguresfor the precedingFiscalYear, reportedon by,
and accompaniedby an opinion of the Licensee'sindependentaccountingfirm, all preparedin
accordancewith GAAP asin effect in the country in the domicileof the Licenseeconsistently
applied,with a reconciliationto GAAP in the United States.


24884-9                                     24
Case 17-34665-KLP      Doc 6125 Filed 12/31/18 Entered 12/31/18 20:20:05           Desc Main
                               Document    Page 33 of 79
              (e)   Budgets. As soonas availableandin any eventwithin 30 daysprior to the
end of eachFiscalYear, a businessplan and projectedfinancialstatementsfor the Business
forthcomingFiscalYear.

             (f)    Other Information. Suchother informationrespectingthe operationsof the
Businessor any Store,financialor otherwise,asthe Licensorsmayfrom time to time request.

 14.2. Use ofR~rts by Licensors. The Licenseeacknowledgesthat the reportsfurnishedto
Licensorspursuantto this Agreement,includingwithout limitation, the financialreportsfurnished
pursuantto this Article. will be usedby Licensorsand incorporatedin Licensorsfinancial
statementsandtax returnsthat Licensorsfile with governmentand regulatoryagencies,including
the U. S. SecuritiesandExchangeCommission.Licenseecovenantsand agreesthat all such
informationfurnishedby it to the Licensorswill be true, correct and completein all respects.

14.3. R~rt Formats. AI) reportsfurnishedby Licenseepursuantto this Agreementshallbe in
English,and shallbe deliveredin written format or as otherwiseagreedto betweenthe parties
hereto.

 14.4. BusinessReviewProcedures.At leastannuallythe Licensee'sseniormanagement
responsiblefor the Businessshallbe availableto meetwith representatives
                                                                      of the Licensorsat a
location determinedby Licensorsto review financialinformationaboutthe Businessandto
discussoperatingresultsandprocedures,including,without limitation, budgeting,capital
expenditures,development,advertising,marketing,personneldevelopment,community
involvement,accountingsystems,and other aspectsof the Business.

14.5. FinancialRecordsandAudit. Licenseeshallproperlyrecord all revenuesreceivedby the
Business.Licenseeshallkeepand maintainadequaterecordsof suchrevenues,and shallmaintain
and preserveaccuratebooks,recordsand tax returns,includingrelatedsupportingmaterial(such
as cashreceiptsand credit and chargerecords)for the Businessand eachStorefor at leastfive (5)
years. Licenseeshallkeepandpreservefor five (5) yearsthe typesand classesof records
(electronicand/or otherwise)of all business,personneLfinancialand operatingrecords(electronic
and/or otherwise)relatingto the Business.

 14.6. AYsfJ!.Licensors,their agents,designeesand employeeswill havethe right, at anytime,
upon reasonablewritten noticeto Licensee,to enteranyof Licensee'sfacilitiesduring regular
hoursto inspect,audit and makecopiesof all recordsof the Licenseeincluding,without
limitation, bank statements,cashor other receipts,checkbooks,documents,recordsrelatedto
valueaddedtax (or any equivalentthereof), sales,incomeandother tax returns,and,files of
Licenseerelatingto the Business,including,without limitation, operatingrecords,bookkeeping
and accountingrecords,customerlists, any and all reportsconcerninga Store, correspondence,
generalbusinessrecords,invoices,payroll records,journals,ledgers. Licenseeshallmakeany of
thesematerialsavailablefor examinationat Licensee'spremises.If an audit revealsthat Licensee
understatedthe amountof the ContinuingRoyalty by 2% or more for any period of examination,
thenin additionto payingthe additionalamountsdue andinterestas calculatedabove,Licensee
shallimmediatelypayLicensorsthe full cost of the audit for the entire period of examination.


24884-9                                     25
Case 17-34665-KLP         Doc 6125 Filed 12/31/18 Entered 12/31/18 20:20:05                  Desc Main
                                  Document    Page 34 of 79

                                      ARTICLE XV
                               CONFIDENTIAL INFORMA nON

15      Restrictionon Use of ConfidentialInformation

                 (a)    During the Term hereofand at all timesthereafter,eachparty shallkeep
confidentialand shallnot useexceptin the perfonnanceof its obligationsunderthis Agreement,
any proprietarytechnicalor other businessinfonnation of the other party including;without
limitation, the following items,all technicalor other businessinformationof the disclosingparty
or its respectiveAffiliates, including,without limitation, the Standards,all procedures,systems,
techniquesand activitiesemployedin the courseof offering or sellingproducts,goods,
merchandiseand services,all pricing paradigmsestablishedby the disclosingparty or its
respectiveAffiliates, all of the disclosingparty's or its respectiveAffiliates sources(or prospective
sources)of supplyand all informationpertainingto same(including,without limitation, wholesale
pricing structures),store construction,build-out, design,decor, equipment,signageand
appurtenancespecifications,all informationpertainingto Advertising,computernetwork "'web"
sites,instructionalmaterials,quality assuranceprograms,supervisionsystems,record keepingand
accountingsystemsand materials,revenuereports,activity schedules,         job descriptions,records
pertainingto customers,businessfonDS,generaloperationsmaterials,all goods,products,
merchandiseor servicerequiredor pennittedto be offered and sold at any Storeand the means
and mannerof offering and sellingsame,underlyingliterary material,creativeelements,style
guides,researchmaterialand data, specifications,processes,technologicaldevelopments,
strategies,policiesand proceduresemployedby the other in the operationof their respective
businessor other materialsaswell asother confidentialand informationunrelatedto the foregoing
suchas patents,copyrights,trademarks,trade secrets,salesand financialdata,pricesand
manufacturingand distnootionmethodsand includingthe financialand other tenDSof this
Agreement,which suchparty hasheretoforeobtainedor mayobtain during the Term, or which
hasbeenor maybe developedby suchparty, as well as any proprietarytechnicalor business
infonnationof third partieswhich is madeavailableto suchparty in connectionthis Agreement
(collectively,the (""Confidential Infonnation").~

                (b)    The partiesshalloperateasthough any informationdisclosedby either
party to the other party, either directly or indirectly,in writing, orally, or by inspectionof tangible
objects(includingwithout limitation documents,prototypes,samples,plant and equipment),
whetheror not designatedas"Confidential", "Proprietary" or somesimilar designation,is
Confidentiallnfonnation.

                (c)      Confidentiallnfonnationshallnot, however,includeanyinformationwhich
(i) was publicly known and madegenerallyavailablein the public domainprior to the time of
disclosureby the disclosingparty; (ii) becomespublicly known and madegenerallyavailableafter
disclosureby the disclosingparty to the receivingparty through no action or inactionof the
receivingparty; (iii) is alreadylegallyin the possessionof the receivingparty at the time of
disclosureby the disclosingparty as shownby the receivingparty's files and recordsimmediately
prior to the time of disclosure;(iv) is obtainedby the receivingparty from a third party without a
breachof suchthird party's obligationsof confidentiality;or (v) is independentlydevelopedby the


24884-9                                          26
Case 17-34665-KLP          Doc 6125 Filed 12/31/18 Entered 12/31/18 20:20:05                  Desc Main
                                   Document    Page 35 of 79
 receivingparty without useof or referenceto the disclosingparty's ConfidentialInformation, as
 shownby documentsandother competentevidencein the receivingparty's possession.

                 (d)    Eachparty agreesthat, at all timesboth during the tenn of this Agreement
 and thereafter,it keepall of suchConfidentialInformationof the other party in confidenceand
 trust; shallnot usesuchother party's ConfidentialInformationother than as expresslypennitted
 hereinor with the other party's prior approval. Neither party shalldirectly or indirectly disclose
 to the public or to anypersonand/or entity that doesnot needto know suchinformationany of
 the tenDSof this Agreementwithout the other party's approval,unlessotherwiserequiredto do
 so by anyLaw, in the opinion of suchdisclosingparty's counsel,suchinformationis otherwise
 requiredto be disclosed.Notwithstandingthe foregoing,the Licensorsmayuseand incorporate
 any ConfidentialInformationof the Licenseein connectionwith the operationof its or its
 Affiliates businesses.

               (e)     Eachparty acknowledgesand agreesthat damagesat law will be an
insufficientremedyin the eventthat any of the covenantscontainedin this Article XV are
violated. Accordingly,in additionto any other remediesor rights that maybe available,each
party shallalso be entitled,upon applicationto a court of competentjurisdiction, to obtain
injunctiverelief to enforcethe provisionsof this Article XV and shallrequirethe receivingparty
to accountfor and pay over to the disclosingparty all compensation,profits, monies,accruals,
incrementsor other benefitsderivedor receivedby the receiVingparty asthe result of any
transactionsconstitutinga breachof any of the provisionsof this Section.

               (f)    For avoidanceof doubt, Licenseesballnot useany Confidential
Information in connectionwith the operationof any of the RedgwoodsStoresor other businessin
which the Licenseeor any of it's Affiliates is engaged,exceptaspermittedby the termsand
conditionsof this Agreement.

                (g)     This Sectionshallsurvivethe expirationor earlierterminationof this
Agreement

                                    ARnCLE XVI
                            NON-COMPETE. NON-SOLICITA nON
16.     Covenant Not to Com!>ete.

                (a)      Except as otherwise set forth in this Agreement, Licensee agreesthat
during the Term and for a period of one (1) year thereafter, neither it nor any of its Affiliates, or
other Person holding a legal or beneficial interest in any Person which is a Licensee or an Affiliate
of a Licensee, shall, directly or indirectly, anywhere in the world, engagein, affiliate with, assist or
in any fashion serve, any other Person which offers or sells, through any means or manner
whatsoever (including, without limitation, stores, other retail outlets, catalogues, telephone "call
in" centers and/or the Internet or any other computer network) products, goods, merchandiseor
service identical, similar or related in any way to the types of products, goods, merchandiseand
service which now or in the future Licensee offers and sells as part of the Business, whether toys,
games, electronic games, software, books, confections, infant formula, diapers and/or related

24884-9                                           27
Case 17-34665-KLP        Doc 6125 Filed 12/31/18 Entered 12/31/18 20:20:05                  Desc Main
                                 Document    Page 36 of 79
products~clothing, accessories,furniture, and/or related products~and/or, babies' clothing,
accessories,furniture and/or related products, or which engage in any of the activities in which
this Agreement contemplates that Licensee or the Business will engage (collectively, a
"Competitive Business").

                 (b)     Licensee and its Affiliates are prohibited from engaging in any Competitive
Business as a proprietor, partner, investor, shareholder, director, officer, employee, principal,
agent, adviser or consultant, and regardlessof whether Licensee is to receive compensation,
directly or indirectly or not from such Competitive Business; provided, however, that nothing in
this Section will prevent Licensee from owning, for investment purposes only, up to an aggregate
of 5% of the capital stock of any Competitive Business, so long as the Competitive Business is a
publicly held corporation whose stock is listed and traded on a national or international stock
exchangeand so long as Licensee does not an Affiliate of the company in question.

16.2. Covenant not to Solicit. During the Tenn and for one (1) year thereafter, Licensee and
Licensee's Affiliates shall not hire any employee of the Licensors or any of Licensors' respective
Affiliates or solicit any employee of Licensors or its Affiliates to leave the employ of the Licensors
or its Affiliates, as the case may be.

 16.3. Licensee's Shareholders. If Licensee is a corporation, Licensee shall cause all of its
shareholders( or, if a publicly traded corporation, shareholdersowning 2% or more of the issued
and outstanding stock of Licensee), to refrain from any of the competitive activities descn"bed
above in any manner which Licensors reasonably r~uests. If Licensee is a partnership, Licensee
shall cause each general partner or other beneficial owner to refrain from any of the competitive
activities described above in any manner which Licensors reasonably requests. If Licensee is a
limited partnership, Licensee shall cause its general partner and the shareholdersof such, to
refrain from any of the competitive activities described above in any manner which Licensors
reasonably requests.

16.4. Enforcement. Licensee acknowledges that a violation of the covenants contained in this
Article would result in immediate and irreparable injury to Licensors for which no adequate
remedy at law will be available. Accordingly, Licensee consents to the entry of an injunction
prohibiting any conduct by Licensee in violation of the terms of such covenant.

                                         ARTICLExvn
                                           MARKS
 7     Identificationof LicensedMarks

               (a)     Licenseeacknowledgesthat Geoffrey's rights in the Marks are not limited
to the specificpresentationor configurationof anyof them, but ratherextendto all combinations
and displaysof the words and/or designselementsthereofand extendto all translationsthereofin
any language.Further,Licenseeacknowledgesand agreesthat Geoffrey'srights in and to the
Marks are not limited to suchrights asmaybe conferredby registrationsthereofor by
applicationsfor registrationsbut, instead,includeextensivecommonlaw and other rights in the


24884-9                                          28
Case 17-34665-KLP        Doc 6125 Filed 12/31/18 Entered 12/31/18 20:20:05              Desc Main
                                 Document    Page 37 of 79
Marks vestedin Geoffiey as a result of the usethereofby Geoffiey and other authorizedpartiesin
the United Statesandin nationsaroundthe world.

               (b)    Licenseeshallnot use,and shallnot pennit or causeanotherto use,the
Marks, exceptin the mannerandto the extentspecificallylicensedto Licenseehereunder,
includingpursuantto the Standards.Eachsuchuseof any Mark will accuratelyportray sameand
will not be usedor portrayedin a mannerwhichjeopardizesthe goodwill associatedtherewith,the
Storesor the Business.Without limiting the foregoing,Licensee'suseof the Marks shallcomply
with the Standards,as samemay be modifiedfrom time to time, and any other useand quality
restrictions,requirementsand guidelinesas maybe specifiedby Licensors.

 17.2. Licensee'sNon-Ownersbinof Marks. Nothing in this Agreementwill give Licenseeany
right, title or interestin or to any of the Marks, exceptas a mereprivilege and license,duringthe
tenDof this Agreement,to displayand usethe Marks in accordancewith this Agreementandthe
Standards.LicenseeexpresslyunderStands        and agreesthat it is boundnot to representin any
mannerthat it hasacquirOO      any ownershipor equitablerights in any the Marks by virtue of the
limited licensegrantedunderthis Agreement,or by virtue of Licensee'suseof any of the Marks.
Under no circumstancemayLicenseesublicense,assignin wlK>leor in ~ pledge,encumber,
hypothecateor otherwiseTransferor grant to any third party any of Licensee'sinterestin the
Marks, and anyviolation of this restrictionsballentitle Licensorsto immediatelyterminatethis
Agreementupon notice to Licensee(with no right to cure afforded). All usesof the Marks by
Licensee,whetherasa trademark.servicemark. tradename,trade style or otherwise,will inureto
the benefitofGeoifrey. Following the expirationor tenninationof this Agreement,no monetary
amountwill be attributableto anygoodwill associatedwith the Marks or its operationof the
Businesslicensedhereunder,includingany"local goodwill".

 17.3. Acts in Derogtion of the Marks. Licenseeagreesthat the Marks arethe exclusive
property of Geoffi"ey.Licenseeassertsand will in the future assertno claim to anygoodwill,
reputationor ownershipof the Marks by virtue of Licensee'slicenseduseof the Marks, or for any
other reason. Licenseeacknowledgesthat all good will associatedwith the useof the Marks shall
inure to the benefitof the Licensor. Licensee~      that it will not do or permit any act or thing
to be done in derogationof anyof the rights of Geoffreyin connectionwith the Marks, either
during or after the tenDof this Agreement. Licenseeshallnot apply for or obtain any registration
for the Marks, includingany trademark,service~       domainname,or copyright registrationof
any of the licensedMarks or any confusinglysimilarmarksin its own nameor in the nameof any
other party. Licenseeshallusethe Marks only for the usesandin the mannerlicensedunderthis
Agreementand as providedin this Agreement. Licenseeagreesthat it will not, during or after the
tenDof this Agreement,in any way disputeor impugnthe validity of the Marks, the rights of
Geoffreyto the Marks, or the rights of Licensors,their Affiliates or other Licenseesof Licensors
to usethe Marks.

.7.4   Useand DisRlavof Marks

                (a)   Licenseein eachinstanceshallusethe Marks only as previouslyauthorized
in writing by Licensorsand at all times in fun compliancewith rules prescribedfrom time to time
by Licensors.as part of their Standardsor otherwise. Licenseeis prohibited(exceptas expressly

24884-9                                        29
Case 17-34665-KLP       Doc 6125 Filed 12/31/18 Entered 12/31/18 20:20:05             Desc Main
                                Document    Page 38 of 79
providedin this Agreement)ftom using any Mark with any prefix, suffix. or other modifying
words, terms,designsor symbols(other than logos licensedby Licensorsto Licensee).Licensee
maynot useanyMark in connectionwith the saleof any unauthorizOO    product, serviceor
programor in anyother mannernot explicitly authorizedin writing by Licensors. Licenseemay
usethe Marks only for the operationof the Businesslicensedhereunderor in Advertisingfor the
Businesslicensedhereunder.Licensee'sright to usethe Marks is limited to the usesauthorized
underthis Agreement. Any unauthorizeduseof the Marks by Licenseewill constitutean
infringementof Licensors' rights anda materialand incurablebreachof this Agreementwhich,
unlesswaivedby Licensors,will entitle Licensorsto terminatethis Agreementimmediatelyupon
notice to Licensee,with no opportunityto cure.

               (b)    Licenseemay not usethe Marks in any way which will incur any obligation
or indebtedness on behalfof Licensors. Licenseeshallcomplywith Geoffrey'sinstructionsin
filing and maintainingaUrequisitetradenameor fictitious nameregistrations,andto executeany
documentsandtake any action deemednecessaryby Licensorsor its counselto obtainprotection
for the Marks (includingany new, substituteor modifiedMarks hereafterdesignatedby Geoffi'ey)
or to maintaintheir continuedvalidity and enforceability.

                  (c)    Licenseeshallaffix the Marks to the Storesand the uniforms,equipment,
fixtures, signs,stationery,Advertising,sales/promotionalmaterialsand other objects,in the size,
color, lettering style and fashionand at the placeswhich Licensorsmaydesignate.Licenseeshall
also displaythe Marks and any relevanttrademarkand copyright noticesapplicableor necessary
for the protectionof the Marks or as otherwiserequiredfrom time to time by the Licensors.
Except as expresslyprovidedin the Standardsor otherwise,Licenseemay not erector displayin
or on its facilities,stationery,advertising,salesor promotionalmaterialsor any other objects
bearingany other trademarks,logotypes,symbolsor servicemarks. Licenseemaynot useany
names,marksor logotypesother thanthe Marks in connectionwith the Business.

17.5. Non-Use of TradeName. The Licenseeshallnot usethe Marks or any confusinglysimilar
words or symbolsin Licensee'sname. In particular,Licenseemay not usethe words "Toys 'R'
Us" or any variant or translationof same,aspart of its name.

       Re(!uiredMeansof Identification

              (a)   EachToys "R" Us Store shalldo businessonly underthe name"Toys "R"
Us" (the "Store Name").

               (b)  Licenseeshall,at its solecost and expense,perfonn anyfilings and secure
anyrequiredor necessarygovernmentalapprovalsor registrationsrequiredto do businessunder
the requisiteStoreName.

              (c)    All Advertisingusedby Licenseein connectionwith the Businessshall
includethe applicableStoreNamein the Englishlanguagesetforth in Licensors'minimum
requiredtext and logos, in the sizeand styleprescn"bed
                                                     by Licensorsin its Standardsor otherwise.

       Defenseof Marks B): Geom~

24884-9                                       30
Case 17-34665-KLP       Doc 6125 Filed 12/31/18 Entered 12/31/18 20:20:05              Desc Main
                                Document    Page 39 of 79

                (a)    If Licenseereceivesnotice, is infonnedor learnsof any Claim againstit on
accountof anyallegedinfringement,counterfeiting,passingoff. unfair competitionor similar
matter relatingto the useof the Marks. as licensedhereunder,Licenseeshallpromptly notiry
Geoffreyand shallnot communicatewith anythird party other than Geoffreyand their counsel
regardingany suchClaim. Geoffreywill then promptly take any action it may considernecessary,
includingaction in the nameof Licensee,to protect and defendLicenseeagainstthe Claim and
indemniryLicenseeagainstany loss,cost or expenseincurredin connectionwith the Claim
(exceptfor costsrelatedto any substitutedMarks which Geoffreymay require),so long asthe
claim is basedsolelyon anyallegedinfringement,unfair competition,counterfeiting,passingoff or
similar matterrelatingto the useof the Marks aslicensedhereunder.Licenseemaynot settleor
compromisethe claim by a third party without Geoffrey' prior written consent. Geoffreywill
havethe right to defend,compromiseand settlethe claim at its solecost and expense,usingits
own counsel. Licenseeshallcooperatefully with Licensorsin connectionwith the defenseof the
claim; shallexecuteany andall instrumentsand documentsrequiredby Geoffrey~an~ shalldo
suchacts andthings as may,in the opinion of Geoffrey'scounsel,be necessaryor advisableto
protect the interestsof Geoffreyandtheir Affiliates in anylitigation or other proceeding,or to
otherwiseprotect and maintainthe interestsof Geoffreyandtheir Affiliates in the Marks.
Licenseegrantsirrevocableauthority to Geoffrey,and appointsGeoffreyas Licensee'sattorneyin
fact, to defendand/or settleall claimsof this type. Licenseemayparticipateat its own expensein
the defenseor settlement,but Geoffrey'sdecisionswith regardto the defenseand/or settlement
will be final. All damages,costsand/orattorneys'or experts'feesor disbursements     awardedto
Geoffreyor their Affiliates, or paid by any adverseparty, in any suchaction or proceedingshallbe
solelyfor the accountof Geoffreyor its Affiliates (as applicable).Gooffreywill haveno
obligationto defendor indemnifyLicenseepursuantto this Sectionif the claim arisesout of or
relatesto Licensee'suseof any of the Marks in violation of the termsof this Agreement.~

               (b)     Geoffreyis extendingto Licenseeunderthis Agreementits licenseto
lawfully usethe Marks solelyunderthe conditionsand limitationsset forth in this Agreement,and
only to the extentthat Geoffreycould makeusethereofif not for the licensegrantedherein.
While Geoffreyis not awareof any challengesto the useof the Marks in the Territory, Licensee
acknowledgesthat othersmayhaveacquired,attemptedto acquireor may claim rights in or to
the Marks, or colorablevariationsor copiesof same. Accordingly,Licenseeacknowledges,
understandsand agreesthat Geoffreyhasnot anddoesoot represent,warrant or covenantthat it
hasthe soleor exclusiveright to usethe Marks in the Territory, or that the useslicensed
hereunderdo not or may not violate the rights of any other person. Geoffreyrepresentsand
warrantsthat it hasnot grantedany licenseor other right to anyPersonto useany of the Marks in
the Territory. Licenseeshallpromptly notify Geoffreyif Licensee'suseof any of the Marks in the
Territory pursuantto this Agreementwoul~ or is claimedto, violate the rights of any other
personand, if so, Geoffreymay requirethat Licenseemodify the Marks, includingsubstitutionat
Licensee'ssoleexpenseof anothertrade name,trademark,servicemark and/or logotype other
than the Marks licensedhereunder,andLicenseespecificallyacknowledgesthat suchan event
shallnot constitutea failure or partial failure of consideration.

17.8. Prosecutionof Infringers. If Licenseereceivesnotice,is informedor learnsthat anythird
party which it believesis not authorizedto usethe Marks is usingthe Marks or any variant of the


24884-9                                       31
Case 17-34665-KLP       Doc 6125 Filed 12/31/18 Entered 12/31/18 20:20:05              Desc Main
                                Document    Page 40 of 79
Marks, Licenseeshallpromptly notify Licensors. Licensorswill then determinewhetheror not it
wishesto take anyaction againstthe third party on accountof the allegedinfringementof the
Marks. Licenseewill haveno right to makeanydemandor to prosecuteany claim againstany
allegedinfringer of the Marks for or on accountof an allegedinfringement. ShouldLicensors,at
its solediscretion,determineto makeanydemandor prosecuteany claim againstany alleged
infringer of the Marks or on accountof an allegedinfringement,Licenseeshallcooperatefully
with Licensors~rendersuchassistance~   executeany and all instrumentsand documents~   and,do
suchother actsand thingsas may, in the opinion of Licensors'or their Affiliates' counsel,be
necessaryor advisable,all at Licensee'sexpense.Any damages,recoveries,costs,attorneys'
and/orexperts'feesor disbursements    awardedto Licensors,or paid by any adverseparty, in
connectionwith any suchdemandor prosecutionshallbe solelyfor the accountof Licensors.

17.9. Modification of Marks. If it becomesadvisableat any time, in the solejudgmentof
Licensors,to deleteor withdraw from further useany M~ modify anyMark, and/or,to adopt
or useone or more additionaland/orsubstituteMarks, then Licenseeshallcomplywith any such
instructionby Licensors. Licenseewaivesanyclaim arisingfrom or relatingto any Mark change,
modificationor addition. Licensorswill not be liable to Licenseefor any expenses,lossesor
damagessustainedby Licenseeas a resultof anyMark addition, subtraction,substitutionor
modification. Licenseecovenantsnot to commenceor join in any litigation or other proceeding
againstLicensorsfor any of theseexpenses,lossesor damages. .

                                  ARTICLE XVIII
                         EVENTS OF DEFAULT: TERMINA nON

18     Termination B): Licensors.

              (a)  Automatic Termination. This Agreementand all rights grantedhereinshalJ
immediatelyand automaticallytenninateupon the occurrenceof a BankruptcyEvent with respect
to the Licensee.

                (b)     TenninationB~ Notice. Upon the occurrenceof any of the following
events,Licensorsmay, at their soleand absolutedisa-etion,by written noticeto the Licensee,
terminatethis Agreementand all rights grantedhereunder,which tenninationshallbe effectiveon
the date set forth in the terminationnotice, or if no suchdateis specified,on the datesuchnotice
is given (but in no eventwill suchdateof terminationbe a datethat is prior to the date such
notice is given):

                    (i)     Licenseemateriallybreachesany of the tem1Sand conditionsof this
Agreementand suchbreachis not curedwithin 60 daysafter Licenseereceiveswritten notice
ftom Licensorsdescribingin reasonabledetailthe breach;

                        (ii)   Licensee,or it's Affiliates or the BusinessManageris convictedof
a felony, fraud, crime involving moral turpitude,or any other aime or offensewhich Licensors
reasonablybelieveis relatedto Licensee'soperationof the Businessor is reasonablylikely to have
an adverseeffect on the Business,the Marks or the goodwill associatedwith the Marks;



24884-9                                        32
Case 17-34665-KLP            Doc 6125 Filed 12/31/18 Entered 12/31/18 20:20:05                 Desc Main
                                     Document    Page 41 of 79
                       (ill)   Licenseeconcealsrevenue,knowingly maintainsfalsebooks or
 records,falsifiesinfonnation or otherwisedefraudsor makesfalserepresentations
                                                                             to Licensorsor
 knowingly submitsanyreportsor documentationto Licensorsthat containmisrepresentations  or
 omissionsof materialfacts;

                      (iv)   the GrossRevenues(asshownby Licensee'sstatementssubmitted
 to Licensorsin accordancewith this Agreement)is intentionallyor deliberatelyor as a result of
 Licensee'sgrossnegligenceor willful misconductis understatedby 8% or more for the applicable
 period~

                       (v)    Licensee(I) takes,withholds,misdirectsor appropriatesfor
Licensee'sown useanyfundswithheld from Licensee'semployees'wageswhich shouldhavebeen
set asidefor the taxes,insuranceor benefitsof the employeesof the Business,(2) wrongfully
takesor appropriatesfor Licensee'sown useany propertyor fundsof Licensors,(3) systemically
fails to dealfairly andhonestlywith Licensee'semployees,vendorsand suppliersor customersor
(4) knowingly permitsor, havingdiscoveredthe facts,fails to take any action againstor to
dischargeany agent,representativeor employeewho hasembezzledany fundsor property of any
customers,Licensorsor other Person;

                     (vi)    Licenseedoesnot cure any defaultunderthis Agreementwithin
seven(7) daysafter Licenseeis given notice of suchdefault)which materiallyimpairsthe
goodwill associatedwith the Marks;

                     (vii) Licenseedoesnot pay any ContinuingRoyalty or other amounts
due to Licensorsor their Affiliates within ten (10) daysfollowing receiptby Licenseeof written
notice that suchfeesor paymentsare overdue;

                   (viii) Licenseeoffers or sellsanyunapprovedprogram,product,
merchandise,goodsor servicesin a Store without the Licensorsprior written consent;

                          (ix)   Thereoccurswith respectthe Licensee,either directly or indirectly,
whetherby operationof law or otherwise,(i) a consolidationwith, or mergerof Licenseewith or
into anotherunaffiliatedPerson;(ii) a Transferor issuanceof Equity Interestsof Licensee;or (ill)
any other transactionor relatedseriesof transactions,and asa result of a transactionsetforth in
(i), (ii) and (ill) above,one or more third parties,individuallyor acting as a group, acquires
Control, directly or indirectly, of Licenseeor the Business;

                                 Licenseesell all or substantiallyall of its assetsto an unaffiliated
Person

                         '.Xl}   Licenseeentersinto any agreementto accomplishany of subclauses
(xvi) or (xvii) above;

                         (xii) Licenseebreachesanyother agreementbetweenLicensors,any of
their Affiliates or any other Person,on the one hand,andthe Licenseeor any of its Affiliates, on
the other hand;


24884-9                                            33
Case 17-34665-KLP       Doc 6125 Filed 12/31/18 Entered 12/31/18 20:20:05             Desc Main
                                Document    Page 42 of 79

                       (xiii) A judgment,order or arbitral award for the paymentof moneyin an
amountin excessof$5,OOO,OOO     Dollars (or its equivalentin SouthAfrica Rand)is rendered
againstthe Licensee,and suchjudgment,order or arbitraJaward shallnot be satisfied,dismissed
or stayedwithin thirty (3) daysof its rendering-

18.2. TeIminationB~ Licensee. The Licenseemay, at its soleand absolutediscretion.by
written notice to the Licensors,tenninatethis Agreementand all rights grantedhereunder,which
tenninationshallbe effectiveon the datesetforth in the terminationnotice, or if no suchdateis
specified,on the datesuchnotice is given (but in no eventwill suchdateof tenninationbe a date
that is prior to the date suchnotice is given) in the eventthat Licensorsmateriallybreachany of
the tenns and conditionsof this Agreementand suchbreachis not curedwithin 60 daysafter
Licensorsreceivewritten notice from Licenseedescribingin reasonabledetail the breach.

18.3. Effectof Tennination   or Exl2iration
                                          of thisA2reement.Immediately  followingthe
expirationof earlierterminationof this Agreement,the Licenseeshallno longer havethe right to
operatethe Businessor any Store, andthe Licenseeshall:

                (a)   immediatelypay all sumsdue and owing to Licensorsor their Affiliates,
plus interest thereo~

               (b)     discontinuethe useof the Marks, and not operateor do businessunderany
nameor in anymannerwhich might tend to give the generalpublic the impressionthat it is
operatingthe Business.Licenseemaynot use,in any manneror for any purpose,directly or
indirectly,ConfidentialInformation,the Marks or any other proprietarymarks,trade secrets,
procedures,forms, techniques,know-how or materialsacquiredby Licenseeby virtue of the
relationshipestablishedby this Agreement,including,without limitation, the Toys Products,
Advertising,the Standardsand Software. In addition,Licenseeshallnot identify itself to third
partiesas a former licenseeof Licensors;

               (c)      take all necessaryactionto cancelany governmentalor other registration,
filing and/ornotice of its nameof or pertainingto this Agreement,the Business,the Standards
and/orany of the Marks, or any variant,including,without limitation, any assumednameor
equivalentregistrationwithin 15 daysfollowing the expirationor earliertenninationof this
Agreement.
                 (d)   immediatelydeliverto Licensors(or, at Licensors'direction,destroyand
havea third party confinn destructionof) all Confidentiallnfonnation,including,without
limitation, all documentationrelatingto the Standards,anyitemswhich bearthe Marks and any
other document(in whateverfomlat) give to the Licenseesby the Licensorsor any of their
Affiliates in connectionwith the operationof the Business;

              (e)     discontinueoperationsas a Store;

             (f)  assign,or causeto be assign~ all Marks that mayhavebeenregister~
includingdomainnamesusedin connectionwith the operationof the Business,if any,to
Geoffrey;and

24884-9                                       34
Case 17-34665-KLP      Doc 6125 Filed 12/31/18 Entered 12/31/18 20:20:05            Desc Main
                               Document    Page 43 of 79

             (g)     take, or causeto be taken.all appropriateaction,do or causeto be doneall
things necessary,proper or advisable,and executeanddeliver suchdocumentsand other papers,
asmay be requestedby Licensorsin connectionwith the tenninationof this Agreement.

         If Licenseefails or refusesto take anyof the aforementionedactions,Licensorsmay,in
Licensee'sname,on Licensee'sbehalfand at Licensee'sexpense,executeall documentsnecessary
to accomplishthe foregoing,andLicenseeirrevocablyappointsLicensorsasLicensee'sattorney-
in-fact to do so.

18.4. Survival. The tenninationor earlierexpirationof this Agreementwill be without prejudice
to Licensors' rights againstLicensee,and will not relieveLicenseeof any of its obligationsto
Licensorsat the time of expirationor termination,or terminateLicensee'sobligationswhich by
their naturesurvivethe expirationor terminationof this Agreement.

                                      ARTICLE XIX
                                    MISCELLANEOUS

19.1. Releaseof LicensorIndemnitees.In further considerationfor the Licensorsagreeingto
enterinto this Agreement,the LicenseedoesherebyRELEASE and DISCHARGE eachof the
LicensorIndemniteeseachof their respectivesuccessorsand assigns(collectively,the
"Releasees")from Claimswhich againstthe Releasees,   the Licenseeever had.now hasor
hereaftercan. shallor mayhavefor, upon. or by reasonof anymatter,causeor thing whatsoever,
from the beginningof the world through and includingthe day of the dateof this Agreement.
Notwithstandingthe foregoing.Claimsshallnot includeanyanythingarisingunderor as a result
of this Agreement.

19.2. Entire Am:eement.This Agreementand all ancillaryagreementsexecuted
contemporaneously  with this Agreement,constitutethe entireagreementbetweenthe partieswith
referenceto the subjectmatterof this Agreementand supersedeany and all prior negotiations,
understandings, representationsand agreements.

19.3.  Waiver andDelay. No waiver or delayin eitherparty'senforcementof any breachofany
term, covenantor conditionof this Agreementwill be construedas a waiver by that party of any
precedingor succeedingbreach,or of any other term, covenantor condition of this Agreement.
Without limiting any of the foregoing,the acceptanceof any paymentspecifiedto be paid by
Licenseeunderthis Agreementwill not be, nor be construedto be, a waiver of any breachof any
term, covenantor condition of this Agreement.

19.4. Survival.Upontheexpirationor earliertenninationof thisAgreement,      all of Licensee's
rights and privilegeshereundershallterminateimmediately.exceptthat the following provisions
shallsurvivesuchexpirationor earliertenninationof this Agreementand Licenseeshallcontinue
to be boundby suchprovisions:[        ]

19.5. Licensors'Withholdingof Consent. In no eventshallLicensee,or any of it's Affiliates,
make any claim for money damagesbasOOon any claim or assertion that Licensors has



24884-9                                      35
Case 17-34665-KLP        Doc 6125 Filed 12/31/18 Entered 12/31/18 20:20:05               Desc Main
                                 Document    Page 44 of 79
 unreasonablywithheld or delayedany consentor approvalto a proposedact by Licenseeunder
 the terms of this Agreement.

 19.6. No Oral Modification or Amendments.This Agreementmay not be changedor
tenninatedunlessevidencedby an instrumentin writing duly executedby partiesheretoand no
waiver of compliancewith any provisionor conditionhereofor thereofand no consentprovided
for hereinshallbe effectiveunlessevidencedby an instrumentin writing duly executedby the
party soughtto be charged.

 19.7. Notices. Any and all noticesor other communicationsor deliveriesrequiredor pennitted
to be providedhereundershallbe in writing and shallbe deemedgiven and effectiveon the
earliestof (i) the dateof transmission,if suchnotice or communicationis deliveredvia facsimileat
the facsimilenumberspecifiedin this Sectionprior to 5:30 p.m. on a BusinessDay, (ii) the
BusinessDay after the date of transmission,if suchnotice or communicationis deliveredvia
facsimileat the facsimilenumberspecifiedin this Agreementlater than 5:30 p.m. on any date and
earlierthan 11:59 p.m. on suchdate,(iii) the secondBusinessDay following the dateof mailing,if
sentby internationallyrecognizedcourier service,or (iv) upon actualreceiptby the party to
whom suchnotice is requiredto be given. All timesstatedaboveare (i) New York City times,if
the Licensorsare the recipientof the notice and (ii) SouthAfrican time, if Licenseeis the recipient
of the notice. The addressfor suchnoticesand communicationsshallbe as follows:



               If to TRU:

              Toys "R" Us International.LLC
              One GeoffreyWay
              Wayne,NJ 07470
              Fax No.: (973) 617- 4012
              Attention: Vice President- InternationalOperationsandFranchising.
                         Toys "R" Us International

              with a copy to

              Toys "R" Us, Inc.
              One GeoffreyWay
              Wayne,NI07470
              Fax No.: (973) 617-4043
              Attention: GeneralCounsel

              If to Geoffi-ey:




24884-9                                        36
Case 17-34665-KLP       Doc 6125 Filed 12/31/18 Entered 12/31/18 20:20:05              Desc Main
                                Document    Page 45 of 79
               Geoffrey,Inc.
               OneGeoffreyWay
               Wayne,NJ 07470
               Fax No.: (973) 617-4043
               Attention: GeneralCounsel

               If to Licensee

               Redgwoods(pTY) L m
               P.O. Box 701
               Durban4000
               SouthAfrica
               Fax No.:
               Attn: Chief ExecutiveOfficer

or suchother addressasmaybe designatedin writing hereafter.in the samemanner.by such
Person.

 19.8. Construction. The headingshereinare for convenienceonly, do not constitutea part of
this Agreementand shallnot be deemedto limit or affect any of the provisionshereof The
languageusedin this Agreementwill be deemedto be the languagechosenby the partiesto
expresstheir mutualintent. and no rules of strict constructionwill be appliedagainstany party.

19.9. No Third-PB:!1Y Beneficiaries.ThisAgreement is intendedfor thebenefitof theparties
heretoand their respectivesuccessors
                                   and pennittedassignsandis not for the benefitof, nor may
any provisionhereofbe enforcedby. any other Person.

19.10. Severabili~. If any provisionof this Agreementis held to be invalid or unenforceablein
any respect,the validity and enforceabilityof the remainingtermsand provisionsof this
Agreementshallnot in anyway be affectedor impairedtherebyandthe partieswill attemptto
agreeupon a valid and enforceableprovisionthat is a reasonablesubstitutetherefor, and upon so
agreeing,shallincorporatesuchsubstiMe provision in this Agreement.

 19.11. Translationof A&!~        and Materials. The controUingversionsof this Agreement,the
exhibitsheretoand any relatedagreementsshallbe the Englishlanguageversionsof such
agreementsfurnishedby Licensors. Licenseemay, at its soleexpense,appointa translatorto
translatethis Agreement;the exhibitshereto,any relatedagreementsand any and all written
materials,forms, manuals,advertising.cataloguesand other suchwritings furnishedby Licensors
to Licenseeunderthis Agreementas maybe requiredfor usein the Territory, subject,in each
case,to the prior approvalof suchuseby Licensors. Title to anyand all of the foregoing
translationsshallvest exclusivelyin Licensors.

19.12. GoverningLaw. This Agreementshallbe governedby and construedand enforcedin
accordancewith the laws of the Stateof New York applicableto contractsmadeand to be
performedentirelytherein. Eachparty herebyirrevocablysubmitsto the exclusivejurisdiction of
the stateand federalcourts sitting in the City of New York, boroughof Manhattan,for the

24884-9                                       37
Case 17-34665-KLP      Doc 6125 Filed 12/31/18 Entered 12/31/18 20:20:05            Desc Main
                               Document    Page 46 of 79

adjudicationof any disputehereunderor in connectionherewithor with anytransaction
contemplatedherebyor discussedherein(includingwith respectto the enforcementof this
Agreement),and herebyilTevocablywaives,andagreesnot to assertin any suit, action or
proceeding,any claimthat it is not personallysubjectto the jurisdiction of any suchcourt, that
suchsuit, action or proceedingis improper. EACH PARTY ACKNOWI.EDGES AND
AGREES THAT ANY CONTROVERSY WInCH MAY ARISE UNDER TIllS AGREEMENT
IS LlKEL Y TO INVOLVE COMPLICATED AND DIFFICULT ISSUES,AND THEREFqRE,
EACH PARTY HEREBY IRREVOCABLY AND UNCONDmONALL Y WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECTOF ANY
UTIGAllON DIRECTL Y OR INDIRECTL Y ARISING OUT OF OR RELATING TO TIllS
AGREEMENT OR THE TRANSACnONS CONTEMPLATED HEREBY. Eachparty hereby
irrevocablywaivespersonalserviceof processand consentsto processbeing servedin any such
suit, action or proceedingby mailinga copy thereofto suchparty at the addressin effectfor
noticesto it underthis Agreementand agreesthat suchserviceshallconstitutegood and sufficient
serviceof processandnotice thereof Nothing containedhereinshallbe deemedto limit in any
way anyright to serveprocessin any mannerpennittedby law. If either party shallcommencean
action or proceedingto enforceany provisionsof this Agreement,then the prevailingparty in
suchaction or proceedingshaDbe reimbursedby the other party for its attorneysfeesand other
costsand expensesincurredwith the investigation,preparationand prosecutionof suchaction or
proceeding.Nothing in this Sectionis intendedto invoke the applicationof any franchise,
businessopportunity, antitrust, "implied covenant," unfair competition,fiduciary or any other
doctrineof law of the Stateof New York (or any other state)or of the United Statesof America
which would not otherwiseapply.

 19.13. Count~arts. This Agreementmaybe executedin any numberof counterparts,eachof
which, whenexecuted,shallbe deemedto be an original and all of which togethershallbe deemed
to be one andthe sameinstrument.

19.14. Facsimiles.A facsimilesignatureto this Agreementshallhavethe effect of the original
thereof

19.15. IndeRendentContractor. Licenseeunderstandsand agreesthat Licenseeis andwill be an
independentcontractorof Licensorsunderthis Agreement. Nothing in this Agreementshallbe
construedto createa partnership,joint ventureor agency. No employeeof Licenseewill be
deemedto be an employeeof Licensors. NeitherLicenseenor any employeeof Licenseewhose
compensationfor serviceis paid by Licenseemay,in anyway, directly or indirectly, expresslyor
by implication,be construedto be an employeeof Licensorsfor any purpose,most particularly
with respectto any mandatedor other insurancecoverage,tax or contributions,or requirements
pertainingto withhoJdings,Jeviedor fixed by any city, stateor federalgovernmentalagency.

19.16. PunitiveDamyes. In no eventwin Licensorsbe liable to Licenseefor punitive damages
in any action or proceedingarisingout of or relatingto this Agreement.anybreach.tennination.
cancenationor non-renewalof this Agreementor in any other action or proceedingwhatsoever
betweenthe partiesheretoand/or any of their affiliates.



24884-9                                      38
Case 17-34665-KLP      Doc 6125 Filed 12/31/18 Entered 12/31/18 20:20:05             Desc Main
                               Document    Page 47 of 79
 19.17. Assignment.This Agreement,andthe rights and obligationshereundershallbe binding
upon and inure to the benefitof the partiesand their respectivesuccessors,legal representatives
and assigns.Notwithstandingthe forgoing, the Licenseeshallnot, directly or indirectly, assign
this Agreementor any of its rights and obligationshereunder,whetherby operationby law or
otherwise,without the prior written consentof the Licensors,which consentmay be withheld in
Licensors' soleand absolutediscretion.

19.18. Submissionof Agreement. The submissionof this Agreementto Licenseedoesnot
constitutean offer. This Agreementwill becomeeffectiveonly upon the executionof this
Agreementby LicensorsandLicensee. The dateof executionby Licensorswill be consideredthe
dateof executionof this Agreement. TIllS AGREEMENT WILL NOT BE BINDING ON
LICENSORS UNLESS AND UNTIL IT HAS BEEN ACCEPTEDAND SIGNED BY AN
AUTHORIZED OFFICEROF LICENSORS. LICENSEE HAS READ ALL OF THE
FOREGOING AGREEMENT AND ACCEPTSAND AGREES TO EACH AND ALL OF~
PROVISIONS, COVENANTS AND CONDITIONS OF THE FOREGOINGAGREEME .




24884-9                                      39
 Case 17-34665-KLP       Doc 6125 Filed 12/31/18 Entered 12/31/18 20:20:05                                                    Desc Main
                                 Document    Page 48 of 79



              IN WffNESS WHEREOF,the partiesheretohavecausedthis LicenseAgreement
to be duly executedby their respectiveauthorizedsignatoriesas of the datefirst indicatedabove.

                                                  LICENSORS

                                                  TOYS "R" US INTERNAllONAL, LLCI



                                                  By:                ~~                        -:::~--
                                                        : r/t:J'"              ~is7P                    ~          r                    J
                                                         0 ;6       ~    ~..      r-".r/       r:;,..       Ar.)t:;H        /' .r   &   1




                                                        .-.t'   /V~.             /hv/r",Q/'>                                                I
                                                  GEOFFREY,
                                                         INC.                                                                               I
                                                                                                                                            i

                                                    ;~Jl-=              / c      ==:==::::...o.:            -          '.



                                                                                                                        '
                                                  By:~
                                                  Name:
                                                  Title: v;
                                                         DaVid M. Kasun
                                                                     IcePres/dent          -
                                                                    DepUtyGener8lCo ,



                                                  By_-
                                                  Name:-~(~~K
                                                       lI?lI"~P                      ~ Ifl2rk
                                                  Title:        .t:.t/ I'      e-"t;<)




24884-9                                      40
Case 17-34665-KLP   Doc 6125 Filed 12/31/18 Entered 12/31/18 20:20:05   Desc Main
                            Document    Page 49 of 79
Case 17-34665-KLP   Doc 6125 Filed 12/31/18 Entered 12/31/18 20:20:05   Desc Main
                            Document    Page 50 of 79
Case 17-34665-KLP   Doc 6125 Filed 12/31/18 Entered 12/31/18 20:20:05   Desc Main
                            Document    Page 51 of 79
Case 17-34665-KLP   Doc 6125 Filed 12/31/18 Entered 12/31/18 20:20:05   Desc Main
                            Document    Page 52 of 79
Case 17-34665-KLP   Doc 6125 Filed 12/31/18 Entered 12/31/18 20:20:05   Desc Main
                            Document    Page 53 of 79
Case 17-34665-KLP   Doc 6125 Filed 12/31/18 Entered 12/31/18 20:20:05   Desc Main
                            Document    Page 54 of 79




            EXHIBIT B
Case 17-34665-KLP   Doc 6125 Filed 12/31/18 Entered 12/31/18 20:20:05   Desc Main
                            Document    Page 55 of 79
Case 17-34665-KLP   Doc 6125 Filed 12/31/18 Entered 12/31/18 20:20:05   Desc Main
                            Document    Page 56 of 79
Case 17-34665-KLP   Doc 6125 Filed 12/31/18 Entered 12/31/18 20:20:05   Desc Main
                            Document    Page 57 of 79
Case 17-34665-KLP   Doc 6125 Filed 12/31/18 Entered 12/31/18 20:20:05   Desc Main
                            Document    Page 58 of 79
Case 17-34665-KLP   Doc 6125 Filed 12/31/18 Entered 12/31/18 20:20:05   Desc Main
                            Document    Page 59 of 79
Case 17-34665-KLP   Doc 6125 Filed 12/31/18 Entered 12/31/18 20:20:05   Desc Main
                            Document    Page 60 of 79
Case 17-34665-KLP   Doc 6125 Filed 12/31/18 Entered 12/31/18 20:20:05   Desc Main
                            Document    Page 61 of 79
Case 17-34665-KLP   Doc 6125 Filed 12/31/18 Entered 12/31/18 20:20:05   Desc Main
                            Document    Page 62 of 79
Case 17-34665-KLP   Doc 6125 Filed 12/31/18 Entered 12/31/18 20:20:05   Desc Main
                            Document    Page 63 of 79
Case 17-34665-KLP   Doc 6125 Filed 12/31/18 Entered 12/31/18 20:20:05   Desc Main
                            Document    Page 64 of 79
Case 17-34665-KLP   Doc 6125 Filed 12/31/18 Entered 12/31/18 20:20:05   Desc Main
                            Document    Page 65 of 79
Case 17-34665-KLP   Doc 6125 Filed 12/31/18 Entered 12/31/18 20:20:05   Desc Main
                            Document    Page 66 of 79




           EXHIBIT C
Case 17-34665-KLP              Doc 6125 Filed 12/31/18 Entered 12/31/18 20:20:05                            Desc Main
                                       Document    Page 67 of 79




                                                   601 Lexington Avenue
                                                    New York, NY 10022
   Joshua A. Sussberg, P.C.
    To Call Writer Directly:                          (212) 446-5932                                     Facsimile:
        (212) 446-4829                                                                                (212) 446-4900
joshua.sussberg@kirkland.com                         www.kirkland.com




                                                 December 17, 2018

  By Overnight Mail and Electronic Mail

      AMIC Trading (Pty) Ltd (“AMIC”)
      4 Northgate Place
      Redhill, 4051
      South Africa
      Attn: Muhammad Omar


                     Re:       Notice and Demand Letter for Delinquent Continuing Royalty
                               Payment

  Dear Mr. Omar:

          We represent Toys “R” Us, Inc. and certain of its subsidiaries, including Geoffrey, LLC
  (collectively, the “Company”), which commenced chapter 11 proceedings in the United States
  Bankruptcy Court for the Eastern District of Virginia (the “Bankruptcy Court”). As you know,
  AMIC is delinquent on its obligations to pay the Continuing Royalty for each of the first three
  quarters of 2018 pursuant to the License Agreement, as amended by Amendment No. 2 on
  November 12, 2012 (the “License Agreement”).1 As has been conveyed by the Company on June
  25, 2018 and September 26, 2018,2 AMIC is in breach of Section 6.2 of the License Agreement.
  We demand payment of $1,237,314.61,3 which is the total amount due, plus 10% per annum
  interest, accruing daily, pursuant to Section 6.6 (the “Accrued Fees”).

         Your repeated failure to respond to the Company’s request for payment are not only a
  breach of the License Agreement—it is also a willful violation of the automatic stay under section
  362 of the Bankruptcy Code. Pursuant to section 542 of the Bankruptcy Code, AMIC may be
  ordered to turnover all Accrued Fees, as well as any additional fees and expenses arising out of

  1
        Capitalized terms used herein but not otherwise defined shall have the meaning set forth in the
        License Agreement.

  2
        The foregoing letters are attached hereto as Exhibit A and Exhibit B.

  3
        For the avoidance of doubt, this figure only includes amounts owed as of December 15, 2018.
Case 17-34665-KLP       Doc 6125 Filed 12/31/18 Entered 12/31/18 20:20:05                 Desc Main
                                Document    Page 68 of 79




 December 17, 2018
 Page 2

 your failure to satisfy the provisions of the License Agreement and Bankruptcy Code. If payment
 is not received within five (5) business days, the Company intends to initiate legal proceedings in
 the Bankruptcy Court regarding your violation of the automatic stay and demanding turnover of
 the Company’s property.

         Nothing herein is intended to, or does, in any manner waive, limit, impair, or restrict the
 ability of the Company to protect and preserve its rights, remedies, and interests in all respects.

                                                      Sincerely,

                                                      S/ Joshua A. Sussberg

                                                      Joshua A. Sussberg, P.C.
Case 17-34665-KLP   Doc 6125 Filed 12/31/18 Entered 12/31/18 20:20:05   Desc Main
                            Document    Page 69 of 79




                                    Exhibit A

                                June 25, 2018 Letter
Case 17-34665-KLP   Doc 6125 Filed 12/31/18 Entered 12/31/18 20:20:05   Desc Main
                            Document    Page 70 of 79
Case 17-34665-KLP   Doc 6125 Filed 12/31/18 Entered 12/31/18 20:20:05   Desc Main
                            Document    Page 71 of 79




                                    Exhibit B

                             September 26, 2018 Letter
Case 17-34665-KLP   Doc 6125 Filed 12/31/18 Entered 12/31/18 20:20:05   Desc Main
                            Document    Page 72 of 79
Case 17-34665-KLP   Doc 6125 Filed 12/31/18 Entered 12/31/18 20:20:05   Desc Main
                            Document    Page 73 of 79
Case 17-34665-KLP   Doc 6125 Filed 12/31/18 Entered 12/31/18 20:20:05   Desc Main
                            Document    Page 74 of 79
Case 17-34665-KLP   Doc 6125 Filed 12/31/18 Entered 12/31/18 20:20:05   Desc Main
                            Document    Page 75 of 79
Case 17-34665-KLP   Doc 6125 Filed 12/31/18 Entered 12/31/18 20:20:05   Desc Main
                            Document    Page 76 of 79




            EXHIBIT D
Case 17-34665-KLP     Doc 6125 Filed 12/31/18 Entered 12/31/18 20:20:05                                         Desc Main
                              Document    Page 77 of 79




         _________________________________________________________________

    YOUR REF : JOSHUA SUSSBERG                           OUR REF : M D MAHARAJ/T0183.18


                                                                                      20 DECEMBER 2018

    KIRKLAND & ELLIS LLP
    Per E-mail : joshua.sussberg@kirkland.com



    DEAR SIRS


    RE :     AMIC TRADING (PTY) LTD


    1.       I represent AMIC TRADING (PTY) LTD, who as you are aware is the licensee

             for the territory comprising South Africa and the primary and secondary

             expansion territories under a written licence agreement concluded with

             TOYS ‘R’ US INTERNATIONAL LLC and GEOFFERY INC on 31 January 2006

             (as renewed) that was assigned to it on 12 November 2012.



    2.       My client has handed to me a copy of your letter to it dated 17 December

             2018 for reply on its behalf.



    3.       Your allegation that my client is delinquent on its obligations to pay the

             continuing royalty for each of the first three quarters of 2018 is denied. My

             client has diligently made each payment, in the amount claimed by your

             client into an escrow account held by me, with instructions to release
               ________________________________________________________

                 M D MAHARAJ            Tel:      +27 (31) 566 2100            3 Rydall Vale Crescent
                                        Fax:      +27 (31) 566 2400            Rydall Vale Park
                 N BAWABHAI
                                        E-mail:   mdm@maharajattorneys.co.za   La Lucia Ridge
                 M STAMP                Web:      www.maharajatorneys.co.za    4320
                 Y SEWBUCKUS            Docex:    33 Umhlanga                  PO Box 5209, Rydall Vale, 4019
Case 17-34665-KLP   Doc 6125 Filed 12/31/18 Entered 12/31/18 20:20:05           Desc Main
                            Document    Page 78 of 79


           payment to its Licensor upon the resolution of several disputes that it has

           raised regarding the underperformance of your client’s obligations to it

           during your client’s bankruptcy proceedings.



    4.     The aforegoing is common cause and is the subject matter of several

           written correspondences between your firm and mine.



    5.     Attached hereto is a copy of the escrow account statement demonstrating

           that my client has diligently made payment of the disputed amounts.



    6.     Your allegation that my client has repeatedly failed to respond to your

           client’s request for payment is therefore denied and is objectively

           contradicted by facts referred to above.



    7.     More recently my client attempted to schedule a meeting in the new year

           with your client’s new directorate to explore a resolution of its dispute. It

           is in poor taste for its request to be met with your in terrorem letter

           threatening legal proceedings before attempting to ventilate the issues

           under circumstances where the disputed claim is held in escrow.



    8.     Needless to state the threatened legal proceedings shall be opposed by

           my client’s US Attorneys who hold the prima facie view that an attempt at

           mediating the issues ought first to be pursued before litigation. I accept

           that you may hold an alternate view, in which event my client shall as




                                                                                      2
Case 17-34665-KLP             Doc 6125 Filed 12/31/18 Entered 12/31/18 20:20:05       Desc Main
                                      Document    Page 79 of 79


                 aforesaid have no alternative other than to place its answer to your client’s

                 claim before the Courts.



     9.          May I kindly request that we arrange a meeting in the new year to explore

                 a negotiated settlement?



  Yours faithfully

  M D MAHARAJ
  _____________________
  MAHARAJ ATTORNEYS
  Transmitted electronically and therefore not signed by the author.




                                                                                            3
